                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 1 of 62




                              1 R. Christopher Locke (State Bar No. 101704)
                                 Email: clocke@fbm.com
                              2 Sarah P. Bell (State Bar No. 227082)
                                 Email: sbell@fbm.com
                              3 Linda T. Sobczynski (State Bar No. 307107)
                                 Email: lsobczynski@fbm.com
                              4 Farella Braun + Martel LLP
                                235 Montgomery Street, 17th Floor
                              5 San Francisco, California 94104
                                Telephone: (415) 954-4400
                              6 Facsimile: (415) 954-4480

                              7 Attorneys for Plaintiffs Levin Richmond
                                Terminal Corporation, Richmond Pacific
                              8 Railroad Corporation, and Levin Enterprises, Inc.

                              9

                           10                                UNITED STATES DISTRICT COURT

                           11                              NORTHERN DISTRICT OF CALIFORNIA

                           12

                           13 LEVIN RICHMOND TERMINAL                               Case No.
                              CORPORATION, RICHMOND PACIFIC
                           14 RAILROAD CORPORATION, and LEVIN                       COMPLAINT FOR DECLARATORY
                              ENTERPRISES, INC.,                                    AND INJUNCTIVE RELIEF
                           15
                                              Plaintiffs,                           [UNCONSTITUTIONAL INTERFERENCE
                           16                                                       WITH INTERSTATE AND FOREIGN
                                      v.                                            COMMERCE; FEDERAL PREEMPTION;
                           17                                                       UNCONSTITUTIONAL TAKING OF
                              CITY OF RICHMOND, CITY COUNCIL OF                     PROPERTY; UNCONSTITUTIONAL
                           18 THE CITY OF RICHMOND, and DOES 1 to                   IMPAIRMENT OF CONTRACTUAL
                              100, inclusive,                                       RELATIONS; UNCONSTITUTIONAL
                           19                                                       DEPRIVATION OF DUE PROCESS AND
                                              Defendants.                           EQUAL PROTECTION]
                           20

                           21           Plaintiffs Levin Richmond Terminal Corporation (“LRTC”), Richmond Pacific Railroad
                           22 Corporation (“RPRC”), and Levin Enterprises, Inc. (“Levin Enterprises” and, collectively with

                           23 LRTC and RPRC, “Levin” or “Plaintiffs”), hereby file this Complaint for Declaratory and

                           24 Injunctive Relief (“Complaint”), and allege as follows:

                           25                                    NATURE OF THE ACTION
                           26           1.     On February 4, 2020, Defendants the City of Richmond and its City Council
                           27 (collectively, “Richmond” or the “City”) adopted an ordinance entitled “Prohibition on the Storage

                           28 and Handling of Coal and Petroleum Coke” (“Ordinance”) amending the Richmond Municipal
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
 San Francisco, California 94104   COMPLAINT FOR DECLARATORY                                                        36087\13079528.1
         (415) 954-4400
                                   AND INJUNCTIVE RELIEF
                                         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 2 of 62




                              1 Code (“RMC”).1 The Ordinance prohibits “the storage and handling of coal and petroleum coke at

                              2 a coal or petroleum coke storage and handling facility” and, in so doing, would prohibit continued

                              3 transloading and export of coal and petroleum coke (“petcoke”) at a marine terminal on property

                              4 owned by Levin Enterprises and operated by LRTC for more than 37 years.

                              5             2.     Levin brings this action to invalidate and enjoin the Ordinance, which constitutes

                              6 an improper exercise of police powers, violates Constitutional protections and unduly burdens

                              7 interstate and foreign commerce, is preempted by federal law, violates Constitutional protections

                              8 against taking of property and business interests, impairs Levin’s Constitutional rights to due

                              9 process, equal protection and contractual relations, and is arbitrary, capricious and unlawful.

                           10               3.     The City’s asserted justification for the Ordinance, that it is “necessary for public

                           11 health and safety as it will reduce particulate matter emissions and toxic exposure from coal and

                           12 petroleum coke storage” and for “protecting the public from the health hazards of coal and

                           13 petroleum coke storage and handling” at the LRTC facility, is not supported by the record. The

                           14 record provides no rational factual basis for this asserted legislative purpose or exercise of police

                           15 power.

                           16               4.     The record contains no scientific data or credible evidence identifying the LRTC

                           17 facility as a source of harmful fugitive dust emissions. The record shows, to the contrary, that

                           18 LRTC is not a source of harmful fugitive dust emissions, nor do coal or petcoke operations at
                           19 LRTC pose other adverse impacts to justify the need for the Ordinance.

                           20               5.     In adopting the Ordinance, the City Council rejected the express and unanimous

                           21 recommendation of the City’s Planning Commission that the City Council “not adopt the proposed

                           22 ordinance” because the Planning Commission “cannot find that the proposed ordinance is

                           23 necessary for public health, safety and welfare, and expressed its position that additional study is

                           24 needed to better understand the air quality impacts of operations at existing sites . . . [and] the

                           25 potential economic impacts to the City of Richmond.” (emphasis added).2

                           26
                                   1
                           27       A copy of the City’s February 4, 2020 Agenda Item Request Form, Agenda Report and
                                   Ordinance is attached as Exhibit A to this Complaint.
                           28      2
                                       A copy of Resolution No. 19-29, unanimously adopted by the Planning Commission on July 18,
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                                  36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                                2
                                   AND INJUNCTIVE RELIEF
                                       Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 3 of 62




                              1           6.      The City has not performed the economic impact report recommended by the

                              2 Planning Commission concerning the effect of the Ordinance on jobs and the community.

                              3 However, an air monitoring study was performed by Sonoma Technology, Inc. (“STI”) that shows

                              4 the LRTC facility is not a source of harmful fugitive dust emissions. STI, Supplemental Report on

                              5 the Assessment of the State of Data and Science Underlying the Proposed Ordinance Prohibiting

                              6 Coal and Petcoke Storage and Handling in Richmond, at 2 (Nov. 19, 2019) (“Supplemental STI

                              7 Assessment”).

                              8           7.      The Supplemental STI Assessment was submitted to the City Council by Levin on

                              9 November 26, 2019. Nevertheless, and contrary to the recommendation of the Planning

                           10 Commission, the City Council proceeded with adoption of the Ordinance on February 4, 2020.

                           11             8.      The City’s Agenda Report accompanying the Ordinance acknowledges

                           12 “restrictions on the City’s ability to regulate interstate commerce,” and the Ordinance asserts that

                           13 it is not intended to regulate or prohibit “the transportation of coal and/or petroleum coke, for

                           14 example, by train or marine vessel, including without limitation through the City of Richmond or

                           15 to or from a coal or petroleum coke storage and handling facility.”

                           16             9.      In fact, however, the record shows that the Ordinance will regulate and prohibit the

                           17 transportation of coal and pet by rail and marine vessel by prohibiting the storage and handling of

                           18 coal and petcoke at the LRTC facility, which is a point of transfer of these commodities from
                           19 interstate rail and truck transport to overseas export in marine vessels.

                           20             10.     The City’s Agenda Report acknowledges that the LRTC facility is the only marine

                           21 terminal in Richmond that stores and handles coal and petcoke, and that prohibiting these

                           22 commodities there would require exports to “shift from one West Coast port to another.” Thus,

                           23 the Ordinance directly affects and unduly burdens interstate and foreign commerce.

                           24             11.     Richmond Mayor Butt similarly observed during consideration of the Ordinance

                           25 that, “[b]ecause of Federal preemption, we cannot regulate the transportation of coal by rail.”

                           26 Tom Butt E-Forum: Coal Dust in Richmond (Dec. 18, 2018). In a recent interview conducted by

                           27 KCPW radio, the Mayor again acknowledged that the City has “no regulatory authority over the

                           28
                                   2019, is attached as Exhibit B to this Complaint.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                                3
                                   AND INJUNCTIVE RELIEF
                                       Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 4 of 62




                              1 railroads,” but admitted the unconstitutional and federally preempted effect of the Ordinance: By

                              2 prohibiting LRTC coal operations, “then the coal trains go away.”3

                              3          12.    The Ordinance also constitutes an unconstitutional taking of Levin’s property and

                              4 business interests. Transloading of coal and petcoke represents more than 80 percent of LRTC’s

                              5 business, with coal alone accounting for more than 65 percent of the business. Transfer of coal by

                              6 rail between interstate rail lines in Richmond and the LRTC facility represents approximately 50

                              7 percent of RPRC’s business.

                              8          13.    The owners of these commodities – Wolverine Fuels in the case of coal and

                              9 Phillips 66 in the case of petcoke – are solely responsible for production, export and sale, and for

                           10 arranging the rail and truck deliveries to the LRTC facility and overseas shipments from the LRTC

                           11 facility.

                           12            14.    The Ordinance provides a three year period for LRTC to discontinue storage and

                           13 handling of coal and petcoke, and the accompanying Agenda Report states that “City staff believe

                           14 that the three-year amortization period provided in the ordinance will be appropriate” to avoid an

                           15 unconstitutional taking of property.

                           16            15.    However, an economic analysis by Berkeley Research Group (“BRG”) economists

                           17 found that (1) the Ordinance amortization period will not allow LRTC to avoid significant

                           18 economic harm, given the nature of the facility and the market for suitable alternative
                           19 commodities; (2) the Ordinance criteria for seeking to extend the amortization period fails to take

                           20 account of the nature of the facility and the market; and (3) the Ordinance is likely to put LRTC

                           21 out of business. Danner and Serwin, City of Richmond ordinance to prohibit storing and handling

                           22 coal and petroleum coke: An economic evaluation of proposed amortization period, at 3 (Nov.

                           23 21, 2019) (“BRG Economic Evaluation”). Levin provided the BRG Economic Evaluation to the

                           24 City Council on November 26, 2019.

                           25            16.    As stated in the BRG Economic Evaluation, “LRTC is a unique marine facility and

                           26 its operations (the transloading of coal, petcoke and scrap metal) are limited by the economic

                           27      3
                                February 12, 2020 interview with Richmond Mayor Tom Butt, KCPA, available at
                           28 https://kcpw.org/blog/in-the-hive/2020-02-13/the-latest-battle-brewing-over-the-future-of-utahs-
                              coal-industry/.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            4
                                   AND INJUNCTIVE RELIEF
                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 5 of 62




                              1 market conditions for these and other dry bulk commodities.” After evaluating the size and

                              2 features of the LRTC facility, as well as market conditions, space and infrastructure requirements

                              3 for more than 15 potential alternative commodities, the economists concluded that “it would be

                              4 speculative to suggest that any such alternative dry bulk business will be available to LRTC in the

                              5 foreseeable future.” BRG Economic Evaluation, at 4-5.

                              6         17.     The Ordinance will also end the employment of the employees of LRTC and

                              7 RPRC, causing direct and substantial harm to these employees, many of whom are Richmond

                              8 residents, and most of whom are members of the Operating Engineers Union Local 3.

                              9         18.     The process for applying to the Planning Commission for an exception from the

                           10 Ordinance or an extension of the amortization period does not diminish the unconstitutionality of

                           11 the Ordinance, facially or as applied to Levin, nor does it affect the ripeness of Levin’s claim that

                           12 the Ordinance constitutes an unconstitutional taking of property and business interests, nor do

                           13 these provisions affect the validity of any other cause of action in this Complaint.

                           14           19.     The BRG Economic Evaluation found that the criteria for seeking to extend the

                           15 amortization period fails to take account of the unique nature of the LRTC facility or the market

                           16 for potential, economically viable alternative commodities to replace coal and petcoke.

                           17           20.     The Ordinance provision regarding a potential exception from the Ordinance does

                           18 not apply to a legal “non-conforming use” such as the LRTC facility. To the extent the exception
                           19 provision does apply, the process for seeking an exception from the Ordinance utilizes the same

                           20 inapplicable and meritless criteria as exists for seeking an extension of the amortization period, as

                           21 addressed in the BRG Economic Evaluation.

                           22           21.     The Ordinance, facially and as applied to Levin, is an unlawful and invalid exercise

                           23 of the City’s police power, imposes an unconstitutional burden on interstate and foreign

                           24 commerce, is federally preempted, violates Constitutional protections against taking of property

                           25 and guarantees of due process and equal protection, singles out Levin, and is arbitrary, capricious,

                           26 an abuse of discretion and unlawful.

                           27           22.     The City’s unconstitutional, federally preempted, unjustified, and unlawful

                           28 adoption of the Ordinance is lacking in factual support and legal merit, and will deprive Levin of
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                            36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                           5
                                   AND INJUNCTIVE RELIEF
                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 6 of 62




                              1 the value of Levin’s property and business interests, causing direct, substantial and irreparable

                              2 harm to Levin.

                              3          23.     Levin respectfully requests this Court’s intervention in providing declaratory and

                              4 injunctive relief from the Ordinance, as set forth herein, as well as awarding Levin attorneys’ fees

                              5 and costs, and such other relief as the Court deems just and proper.

                              6                                                PARTIES
                              7          24.     Plaintiff Levin Enterprises, Inc. is a California corporation with its principal place

                              8 of business located at 112 Washington Street, Suite 250, Richmond, California. Levin

                              9 Enterprises, Inc., is the owner of the real property occupied and operated by LRTC as a marine

                           10 terminal, and is authorized to do business in California.

                           11            25.     Plaintiff LRTC is a California corporation with its principal place of business

                           12 located at 402 Wright Avenue, Richmond, California, and is a wholly-owned subsidiary of Levin

                           13 Enterprises, Inc. The LRTC facility has operated as a port and marine terminal since 1981, is

                           14 permitted by the Bay Area Air Quality Management District (“BAAQMD”) for dry bulk material

                           15 and diesel emissions, by the California Air Resources Board (“CARB”) for mobile equipment

                           16 diesel emissions, and by the State Water Resources Control Board (“SWRCB”) for storm water

                           17 management and discharge. LRTC is authorized to do business in California. As set forth above,

                           18 transloading of coal and petcoke represents more than 80 percent of LRTC’s business.
                           19            26.     Plaintiff RPRC is a California corporation with its principal place of business

                           20 located at 402 Wright Avenue, Richmond, California, and is a wholly-owned subsidiary of Levin

                           21 Enterprises, Inc. RPRC is a Class III rail common carrier that provides freight service on trackage

                           22 leased from Union Pacific Railroad Company and Burlington Northern and Santa Fe Railway

                           23 Company, and trackage located in and around LRTC. RPRC is authorized to do business in

                           24 California. The transfer of coal by rail between interstate rail lines and the LRTC facility

                           25 represents approximately 50 percent of RPRC’s business.

                           26            27.     Defendant City of Richmond is a municipal corporation located in Contra Costa

                           27 County, California, and is a charter city organized under the Constitution and laws of the State of

                           28 California. The City of Richmond is located in the Northern District of California.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                                36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                              6
                                   AND INJUNCTIVE RELIEF
                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 7 of 62




                              1          28.    Defendant City Council of the City of Richmond is an elected governing body for

                              2 the City of Richmond. As a decision-making body for the City, the City Council is required to

                              3 comply state and federal laws in undertaking legislative and administrative actions, including the

                              4 adoption of ordinances.

                              5          29.    Levin is unaware of the true names of Defendants sued herein as Does 1 through

                              6 100, inclusive. Levin is informed and believes, and on that basis alleges, that Defendants Does 1

                              7 through 100, inclusive, are individuals, entities or agencies with authority to approve and/or with

                              8 an interest in the Ordinance. When the true identities of these Defendants have been determined,

                              9 Levin will seek to amend this Complaint to include such Defendants.

                           10                                     JURISDICTION AND VENUE
                           11            30.    This Court has subject-matter jurisdiction over the claims asserted in this action

                           12 pursuant to 28 U.S.C. § 1331 (federal question) because such claims request, pursuant to 42

                           13 U.S.C. § 1983, that this Court interpret and apply the Commerce Clause, the Takings Clause, the

                           14 Due Process and Equal Protection guarantees, and the Impairments Clause of the United States

                           15 Constitution; and because such claims request that this Court interpret and apply federal laws,

                           16 specifically the Interstate Commerce Commission Termination Act (“ICCTA”) and the Shipping

                           17 Act of 1984.

                           18            31.    This Court also has jurisdiction pursuant to its inherent equitable powers to enforce
                           19 federal law and to enjoin state and local actions that are preempted by federal law.

                           20            32.    This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367 over the

                           21 parallel claims of unconstitutional taking of property, violation of the due process rights and

                           22 violation of equal protection principles under the California Constitution because they arise out of

                           23 the same case or controversy as the federal question claims.

                           24            33.    Venue is proper in this District pursuant to 28 U.S.C.§ 1391(b)(1) because the City

                           25 is located within the District. This Court is also a proper venue pursuant to 28 U.S.C.

                           26 § 1391(b)(2) because a substantial part of the events giving rise to the claims occurred in the

                           27 District, where the property and business affected by the Ordinance is located.

                           28            34.    The relief requested is authorized pursuant to 28 U.S.C. §§ 2201 and 2202
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            7
                                   AND INJUNCTIVE RELIEF
                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 8 of 62




                              1 (declaratory judgment), 28 U.S.C. § 1651(a) (injunctive relief), and 42 U.S.C. § 1983 (declaratory

                              2 and injunctive relief available for Constitutional violations).

                              3                                 INTRADISTRICT ASSIGNMENT
                              4          35.    Pursuant to Civil Local Rule 3-5(b) and Civil Local Rule 3-2(c)-(d), there is a basis

                              5 for assigning this civil action to the San Francisco Division or the Oakland Division, as a

                              6 substantial part of the events giving rise to the claims occurred in Contra Costa County.

                              7                                     FACTUAL BACKGROUND
                              8 Levin’s History and Operations

                              9          36.    Levin is a small, family-owned business that has operated in Richmond for more

                           10 than 37 years. LRTC is a wholly-owned subsidiary of Levin Enterprises, which is the owner of

                           11 the real property operated by LRTC as a marine terminal that stores and handles coal, petcoke and

                           12 recyclable metals. RPRC provides freight service from interstate rail lines to the LRTC facility.

                           13            37.    LRTC and RPRC employ more than 60 individuals, many of whom are Richmond

                           14 residents, and most of whom are members of the Operating Engineers Union Local 3. Levin also

                           15 provides other economic benefits to the City and the community as an employer, taxpayer and

                           16 local business.

                           17            38.    The LRTC facility is a point of transfer in interstate and foreign commerce for coal,

                           18 petcoke and recyclable metals, receiving these commodities by rail and truck for transfer to marine
                           19 vessels for shipment overseas. Levin and LRTC neither own, distribute nor sell these

                           20 commodities. The temporary storage and handling of coal, petcoke and recyclable metals at the

                           21 LRTC facility is incidental to the transloading of these commodities in interstate and foreign

                           22 commerce.

                           23            39.    LRTC has transloaded petcoke for more than 20 years. During the past six years,

                           24 transloading of coal and petcoke has averaged more than 80 percent of LRTC’s business, with coal

                           25 alone averaging more than 65 percent of LRTC’s business. During this same period,

                           26 transportation of coal by rail between interstate rail lines and the LRTC facility has represented

                           27 approximately 50 percent of RPRC’s annual business.

                           28            40.    The LRTC facility is a legal land use with vested rights to continue existing
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                             36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                             8
                                   AND INJUNCTIVE RELIEF
                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 9 of 62




                              1 operations. Prior to 2016, LRTC operated in accordance with zoning under Article 15.04.340.020

                              2 of the previous RMC zoning ordinance. Following the City’s 2016 rezoning, new marinas and

                              3 certain industrial activities require conditional use permits in the Water-Related Industrial zone,

                              4 where LRTC is located. RMC, Art. 15.04.204.020 (2016). Existing facilities are not subject to

                              5 the conditional use permit requirement unless the use is materially altered or expanded. RMC,

                              6 Art. 15.04.606.020.B (2016). LRTC has not materially altered uses or expanded the area used for

                              7 coal or petroleum coke storage or handling, consistent with non-conforming use criteria specified

                              8 by the City. Therefore, under the 2016 rezoning, LRTC operations are legal non-conforming uses

                              9 that require no conditional use permit.

                           10            41.    As noted above, the owners of the commodities that are prohibited by the

                           11 Ordinance – Wolverine Fuels in the case of coal and Phillips 66 in the case of petcoke – are solely

                           12 responsible for production, export and sale, and for arranging the rail and truck deliveries to the

                           13 LRTC facility and for overseas shipments from the LRTC facility. The Ordinance impermissibly

                           14 impairs the contractual relations between Levin, Wolverine Fuels and Phillips 66 for the

                           15 transloading of these commodities at the LRTC facility.

                           16            42.    The high BTU, low-sulfur coal transloaded for Wolverine Fuels is delivered to the

                           17 LRTC facility by rail from Utah for shipment to Japan, which depends on this source of energy in

                           18 place of that country’s discontinued nuclear energy program following the 2011 Fukushima
                           19 disaster. Wolverine Fuels treats the coal with a surfactant or topping agent in Utah, to minimize

                           20 the potential for dust, prior to shipment by rail to from Utah to the LRTC facility.

                           21            43.    The majority of petroleum coke transloaded for Phillips 66 at the LRTC facility is

                           22 exported for use in manufacturing aluminum, and for titanium dioxide used as a pigment for paint,

                           23 plastics, sunscreen and food coloring, not as a fuel source. Phillips 66 treats the petcoke with a

                           24 dust suppressant prior to shipment by truck from Rodeo to the LRTC facility.

                           25            44.    In a letter submitted to the City Council on November 19, 2019, Phillips 66 noted

                           26 that there are no other marine terminals in the San Francisco Bay Area suitable to fulfill overseas

                           27 customer requirements for petcoke, and that prohibiting this commodity at the LRTC facility

                           28 would require Phillips 66 to transport petcoke by truck or rail from Rodeo to a more distant marine
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                             9
                                   AND INJUNCTIVE RELIEF
                                       Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 10 of 62




                              1 terminal, resulting in significantly increased vehicle and vessel transport miles, traffic congestion,

                              2 vehicle and vessel fuel consumption, and related emissions.

                              3          45.    In a letter submitted to the City Council on December 2, 2019, Wolverine Fuels

                              4 similarly noted that, if the LRTC facility were not available, coal exports to Japan would need to

                              5 be shipped from Utah through a more distant marine terminal, potentially in Mexico, with

                              6 increased emissions resulting from much longer rail transport; or if Wolverine Fuels could not find

                              7 a suitable alternative marine terminal, Japan would replace the high BTU, lower sulfur coal with

                              8 lower quality coal on the international market. Wolverine Fuels noted that either scenario would

                              9 lead to increased greenhouse gas (“GHG”) emissions and other environmental impacts.

                           10            46.    Although the United States domestic market for coal has declined, the export

                           11 market for coal remains strong. Congress made American-mined coal exports a national priority

                           12 more than two decades ago and directed the Commerce Department to prepare plans for

                           13 encouraging these exports. See 42 U.S.C. § 13367.

                           14            47.    Levin is informed and believes and thereon alleges that the true objective of

                           15 proponents of the Ordinance is to reduce global climate change affected by the burning of fossil

                           16 fuels, as asserted in early drafts of the Ordinance and commentary by the Mayor of Richmond,

                           17 Councilmember Martinez, and others. However, neither coal nor petcoke is burned at the LRTC

                           18 facility. The LRTC facility is merely a point of transfer for transport of these commodities in
                           19 interstate and foreign commerce, and the City has no jurisdiction to regulate the use of these

                           20 commodities outside the City’s boundaries.4

                           21            48.    Although the City’s Agenda Report states that prohibiting coal and petcoke at the

                           22 LRTC facility will mean export of these commodities will “shift from one West Coast port to

                           23 another,” actions by state and local governments and environmental groups are seeking to block

                           24 shipment of these commodities from other existing and proposed West Coast marine terminals.

                           25

                           26      4
                                 Furthermore, “[i]t is facially ridiculous to suggest that this one operation resulting in
                              consumption of coal in other countries will, in the grand scheme of things, pose a substantial
                           27 global warming-related danger to people in Oakland.” Oakland Bulk & Oversized Terminal, LLC

                           28 v. City of Oakland, 321 F.Supp.3d 986, 1008 (N.D. Cal. 2018), appeal pending, No. 18-16141 (9th
                              Cir.).
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            10
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 11 of 62




                              1 See, e.g., Oakland Bulk & Oversized Terminal, LLC v. City of Oakland, 321 F.Supp.3d 986, 1008

                              2 (N.D. Cal. 2018), appeal pending, No. 18-16141 (9th Cir.); Lighthouse Resources, Inc. v. Inslee,

                              3 No. 3:18-cv-05005-RJB (W.D. Wash. 2018), appeal pending, No. 2019-35415 (9th Cir.).

                              4 Ironically, if this campaign were successful, these commodities would be shipped through more

                              5 distant marine terminals for overseas export, such as terminals in Mexico or Canada, resulting in

                              6 increased GHG emissions and other environmental impacts.

                              7          49.    LRTC has measures in place to address potential dust emissions, including

                              8 maintaining an enclosed rail car unloading facility, covered conveyors, wind buffers around

                              9 storage areas, water misters at transfer points and storage areas, and daily use of regenerative air

                           10 sweeping equipment within the facility and on adjacent parking areas and roads. LRTC and

                           11 RPRC have reduced other potential emissions by converting conveyors to electric power and

                           12 upgrading mobile equipment, cranes and locomotives to Tier 4 engines.

                           13            50.    LRTC is in compliance with the air permit issued by BAAQMD for dry bulk

                           14 material and diesel emissions, the CARB permit for mobile equipment diesel emissions, and the

                           15 SWRCB General Permit for Storm Water Discharges Associated with Industrial Activities, issued

                           16 pursuant to the federal Clean Water Act.

                           17            51.    The LRTC facility is well-maintained, visually-screened and landscaped, as shown

                           18 in the street view photograph below, and is located in a highly industrial area of Richmond.
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            11
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 12 of 62




                              1          52.    The LRTC facility is in the foreground of the aerial photograph below and is

                              2 flanked (left to right) by the Interstate 580 freeway, the Sims Metal recycling facility, the

                              3 TransMontaigne tank farm and terminal, and the Eagle Rock Aggregates facility. Not visible in

                              4 this photograph are the National Gypsum facility, tank farms and terminal across the Santa Fe

                              5 Channel to the south of LRTC, and marine contractor Manson Construction and additional tank

                              6 farms and terminals across the Lauritzen Canal to the west of the LRTC facility.

                              7

                              8

                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16            53.    The assertion in the Ordinance that storage and handling of coal and petcoke at the

                           17 LRTC facility poses adverse impacts for property values, aesthetics and economic interests in

                           18 Richmond is not supported by the record.
                           19            54.    The assertion that the Ordinance is “necessary for public health and safety as it will

                           20 reduce particulate matter emissions and toxic exposure from coal and petroleum coke storage” and

                           21 for “protecting the public from health hazards of coal and petroleum coke storage and handling” at

                           22 the LRTC facility is not supported by the record.

                           23            55.    The assertion by City staff, as reflected in the Agenda Report accompanying the

                           24 Ordinance, that “the three year amortization period provided in the ordinance will be appropriate”

                           25 to allow Levin to “profitably transition to handling other commodities,” or obtain a “fair economic

                           26 return” on investment if it is unable to do so, is not supported by the record.

                           27 History and Record Relating to the Ordinance

                           28            56.    In December 2018, City Councilmember Eduardo Martinez submitted an Agenda
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            12
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 13 of 62




                              1 Item Request and Agenda Report for the December 18, 2018 City Council meeting, proposing an

                              2 ordinance prohibiting the storage and handling of coal and petcoke. The December 18, 2018

                              3 Agenda Request asserted health risks from fugitive coal and petcoke dust, as well as “climate

                              4 change” and the need to “not only protect the health of our community but also the health of our

                              5 planet,” as grounds for the Ordinance. The December 18, 2018 Agenda Report similarly asserted

                              6 health effects from fugitive coal and petcoke dust and, referenced the City’s Greenhouse Gas

                              7 Emissions Reduction goal to “[r]educe coal burning in the city, state, country, and world,” and

                              8 stated that the City “should do all that is possible to limit the amount of fugitive coal and petcoke

                              9 dust and reduce the burning of aforementioned items.”

                           10            57.    On April 23, 2019, the City Council referred the Ordinance to the City’s Planning

                           11 Commission, noting in the Agenda Report for the April 23, 2019 City Council meeting that the

                           12 “only existing facility in Richmond which stores, handles or exports coal or petcoke is the Levin

                           13 Richmond Terminal at 402 Wright Avenue.”

                           14            58.    On July 18, 2019, the City’s Planning Commission conducted a public hearing

                           15 concerning the proposed Ordinance. The proposed Ordinance asserted that it was intended to

                           16 “protect and promote the health, safety, and welfare of the City’s citizens, visitors, and workers by

                           17 reducing the release of pollutants into the environment as a result of coal and petroleum coke

                           18 storage and handling,” to “reduce the public health, safety, and welfare impacts (including,
                           19 without limitation, adverse impacts to property values, aesthetics, and economic interests) caused

                           20 by the storage and handling of coal and petroleum coke,” and to “protect[] the public from the

                           21 health hazards of coal and petroleum coke storage and handling.”

                           22            59.    The accompanying Resolution asserted that the proposed Ordinance was needed to

                           23 address health risks from “fine particulate pollution (PM2.5 or smaller),” that may be emitted from

                           24 facilities that handle or store coal and petcoke, that “coal and petroleum coke dust and leacheates

                           25 can pollute waterways,” and that the City “has received complaints from members of the

                           26 community regarding fugitive coal dust from existing facilities.” The accompanying Agenda

                           27 Report acknowledged that the proposed Ordinance was directed at LRTC, admitting that the

                           28 LRTC facility is the only property that stores and handles coal and petcoke in Richmond.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            13
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 14 of 62




                              1         60.     The materials provided to the Planning Commission included a scientific analysis

                              2 by STI, demonstrating that existing data “does not support the conclusion that the Terminal is a

                              3 source of fugitive PM2.5 coal or petcoke emissions that pose health risks or other impacts.”

                              4 Sonoma Technology, Inc., Assessment of the State of Data and Science Underlying the Proposed

                              5 Ordinance Prohibiting Coal and Petcoke Storage and Handling in Richmond, at 23 (July 12,

                              6 2019) (“Initial STI Assessment”). The Initial STI Assessment was submitted to the Planning

                              7 Commission on behalf of Levin on July 17, 2019.

                              8         61.     Following nearly four hours of public comments and extensive written materials,

                              9 on July 18, 2019, the City’s Planning Commission rejected the staff’s proposed resolution

                           10 providing for a Planning Commission recommendation that the City Council adopt the Ordinance.

                           11 Instead, the Planning Commission voted unanimously (7-0) to adopt Resolution 19-29,

                           12 recommending that City Council “not adopt the proposed ordinance” and stating:

                           13           [T]he Richmond Planning Commission does not find that the storage and handling of coal
                                        and petroleum coke is an undesirable land use; and . . . recommends that the City Council
                           14           not adopt an ordinance . . . prohibiting the storage and handling of coal and petroleum
                                        coke, . . . cannot find that the proposed ordinance is necessary for public health, safety
                           15
                                        and welfare, and expressed its position that additional study is needed to better understand
                           16           the air quality impacts of operations at existing sites . . . [and] the potential economic
                                        impacts to the City of Richmond . . . (emphasis added)
                           17

                           18           62.     The City has not performed the economic impact report recommended by the

                           19 Planning Commission concerning the effect of the Ordinance on business, jobs and the

                           20 community. Moreover, as noted above, the Supplemental STI Assessment of air monitoring data

                           21 shows the LRTC facility is not a source of harmful fugitive dust emissions.

                           22           63.     Specifically, following the Planning Commission’s July 18, 2019 adoption of

                           23 Resolution 19-29, STI completed an evaluation of preliminary screening data from PM2.5 air

                           24 monitoring upwind and downwind from coal and petcoke operations at the LRTC facility. The

                           25 evaluation showed “no statistically significant difference in PM2.5 concentrations immediately

                           26 upwind and downwind at the Terminal. Therefore, combined with the ambient data from other

                           27 nearby monitoring locations discussed in [STI’s] initial report (Chinkin 2019), the results of this

                           28 preliminary screening study support the conclusion that the Terminal is not a source of fugitive
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                            36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                           14
                                   AND INJUNCTIVE RELIEF
                                       Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 15 of 62




                              1 PM2.5 emissions.” Supplemental STI Assessment, at 2.

                              2          64.   The City ignored the unanimous recommendation of the Planning Commission, the

                              3 Supplemental STI Assessment, the BRG Economic Evaluation and other evidence and placed the

                              4 Ordinance on the City Council’s December 3, 2019 agenda. Following more than three hours of

                              5 public comments, including comments on behalf of Levin, the City Council closed public

                              6 comments and continued the First Reading on the Ordinance to January 14, 2020. The vote at the

                              7 First Reading was for approval of the Ordinance and, at the Second Reading on February 4, 2020,

                              8 the City Council approved the Ordinance.

                              9          65.   The City’s adoption of the Ordinance, the purported purpose of which is

                           10 “protecting the public from health hazards of coal and petroleum coke storage and handling,”

                           11 ignores both the unanimous recommendation of the Planning Commission to not adopt the

                           12 proposed Ordinance, and the Supplemental STI Assessment showing Levin is not a source of

                           13 harmful fugitive dust emissions.

                           14            66.   The City’s adoption of the Ordinance also ignores that there is an ongoing air

                           15 monitoring program, funded by CARB pursuant to AB 617, that will determine and address – with

                           16 community input – areas of concern and contributing sources of air pollution in Richmond. By

                           17 letter dated July 5, 2018, BAAQMD advised the Mayor and the City Council that the AB 617

                           18 study will evaluate concerns raised by the community, including evaluating potential pollutants at
                           19 and around the LRTC facility, with input from the Richmond community Steering Committee

                           20 established under AB 617.

                           21            67.   In a February 12, 2020 interview concerning the Ordinance, Richmond Mayor Butt

                           22 acknowledged the lack of evidence showing that the LRTC facility is a source of fugitive coal dust

                           23 emissions and the ongoing monitoring program that will provide information “in the future.”5 The

                           24 City Council proceeded with adoption of the Ordinance without waiting for the information

                           25

                           26      5
                                Richmond Mayor Butt stated in the February 12, 2020 KCPW interview that “we don’t know
                              whether [dust] is coming from coal trains or the Levin operation or both,” and that “there’s an
                           27 ongoing monitoring program that should have that information in the future.”

                           28 https://kcpw.org/blog/in-the-hive/2020-02-13/the-latest-battle-brewing-over-the-future-of-utahs-
                              coal-industry/.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                           36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                          15
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 16 of 62




                              1 referenced by Mayor Butt, and with disregard for the scientific evidence in the record showing that

                              2 the LRTC facility is not a source of harmful fugitive dust emissions.

                              3          68.    Additionally, as noted above, following the Planning Commission’s July 18, 2019

                              4 adoption of Resolution 19-29, the BRG Economic Evaluation determined that (1) the Ordinance

                              5 amortization period will not allow LRTC to avoid significant economic harm, given the nature of

                              6 the facility and the market for suitable alternative commodities; (2) the Ordinance criteria for

                              7 seeking to extend the amortization period fails to take account of the nature of the facility and the

                              8 market; and (3) the Ordinance is likely to put LRTC out of business. BRG Economic Evaluation,

                              9 at 3.

                           10            69.    Specifically, after reviewing current and reasonably foreseeable market conditions,

                           11 numerous potential alternative commodities and the nature of the facility, Drs. Danner and Serwin

                           12 concluded that there is no current, economically viable market for other commodities suitable for

                           13 transloading at the LRTC facility. As the economists stated, the greatest economic injury to

                           14 LRTC is not the loss of value of facilities, property and equipment, but rather “the lost going-

                           15 concern business value from losing profitable future revenue streams from coal and petcoke

                           16 tonnage LRTC would not be able to replace,” which is “ignored entirely by the Ordinance”, and

                           17 which renders the three-year amortization period “economically unsupportable and arbitrary.”

                           18 BRG Economic Evaluation, at 5-6.
                           19            70.    The BRG Economic Evaluation also concluded that the Ordinance criteria for

                           20 applying for an extension of the amortization period are “misguided and fail to take account of the

                           21 nature of the facility and the market.” These criteria are similarly “limited to evaluating factors

                           22 related to potential LRTC lost asset value” and “fail to consider whether LRTC really can find

                           23 suitable alternative commodities in comparable tonnages if coal and petcoke were prohibited,

                           24 given the nature of this particular transloading facility and the market for suitable commodities.”

                           25 BRG Economic Evaluation, at 3 and 6.

                           26            71.    The assertion by City staff, as reflected in the December 3, 2019 Agenda Report,

                           27 that “the three-year amortization period provided in the ordinance will be appropriate” to allow

                           28 Levin to “profitably transition to handling other commodities,” or obtain a “fair economic return”
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            16
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 17 of 62




                              1 on investment if it is unable to do so, is not supported by the record and is, in fact, contradicted by

                              2 the BRG Economic Evaluation.

                              3          72.     The City Council’s adoption of the Ordinance also ignores comments submitted by

                              4 Wolverine Fuels and Phillips 66, demonstrating that prohibiting storage and handling of coal and

                              5 petcoke at LRTC will increase rail, truck and marine vessel transport distances and emissions, fuel

                              6 consumption, highway and street traffic, and GHG emissions, and has the potential to cause other

                              7 environment impacts.

                              8          73.     The Agenda Report for the December 3, 2019 City Council meeting tracked the

                              9 language of the Agenda Report for the July 18, 2019 Planning Commission meeting regarding the

                           10 purpose of the Ordinance, acknowledged the Planning Commission’s recommendation that the

                           11 City Council not adopt the Ordinance, and asserted that the Planning Commission made this

                           12 recommendation “because it could not make all of the required findings.” In fact, the Planning

                           13 Commission unanimously recommended against adoption of the Ordinance because it “cannot

                           14 find that the proposed ordinance is necessary for public health, safety and welfare,” and because

                           15 “additional study is needed to better understand the air quality impacts of operations at existing

                           16 sites.” (emphasis added) The LRTC is the “existing site” under the Ordinance.

                           17            74.     The Ordinance accompanying the December 3, 2019 Agenda Report was

                           18 unchanged in asserted findings and purpose from the proposed Ordinance that had been rejected
                           19 by the Planning Commission. The Ordinance again asserted that it was needed to address health

                           20 risks from “fine particulate pollution (PM2.5 or smaller),” that may be emitted from facilities that

                           21 handle or store coal and petcoke, that “coal and petroleum coke dust and leacheates can pollute

                           22 waterways;” that the City “has received complaints from members of the community regarding

                           23 fugitive coal dust from existing facilities;” that the Ordinance was intended to “protect and

                           24 promote the health, safety, and welfare of the City’s citizens, visitors, and workers by reducing the

                           25 release of pollutants into the environment as a result of coal and petroleum coke storage and

                           26 handling,” to “reduce the public health, safety, and welfare impacts (including, without limitation,

                           27 adverse impacts to property values, aesthetics, and economic interests) caused by the storage and

                           28 handling of coal and petroleum coke;” and was needed to “protect[] the public from the health
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                               36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                             17
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 18 of 62




                              1 hazards of coal and petroleum coke storage and handling.”

                              2         75.     The Ordinance also expressly states:

                              3         This Article is not intended to, and shall not be interpreted to regulate or applied to
                                        prohibit the transportation of coal and/or petroleum coke, for example, by train or
                              4         marine vessel, including without limitation through the City of Richmond or to or
                                        from a coal or petroleum coke storage and handling facility.
                              5

                              6         76.     Yet, that is precisely the effect of the Ordinance, which would prohibit storage and

                              7 handling of coal and petcoke at LRTC, which is merely a point of transfer of these commodities in

                              8 interstate and foreign commerce. The unavailability of LRTC for transloading would directly

                              9 affect rail, truck and marine vessel operations and overseas shipments, as demonstrated by the

                           10 Phillips 66 and Wolverine Fuels letters to the City Council, necessitating redirection of shipments

                           11 and transportation of these commodities to more distant marine terminals to meet customer needs,

                           12 or discontinuation of such rail, truck and overseas shipments.

                           13           77.     Like the July 18, 2019 Agenda Report for the Planning Commission, the December

                           14 3, 2019 Agenda Report for the City Council’s consideration of the Ordinance acknowledged that

                           15 the proposed Ordinance was directed solely at LRTC and again admitted that the LRTC facility is

                           16 the only property that stores and handles coal and petcoke in Richmond.

                           17           78.     The City Council held a public meeting concerning the Ordinance on December 3,

                           18 2019. Following more than three hours of public comments, the City Council closed public
                           19 comments and continued the First Reading on the Ordinance to January 14, 2020. The vote at the

                           20 First Reading was for approval of the Ordinance and, at the Second Reading on February 4, 2020,

                           21 the City Council approved the Ordinance.

                           22           79.     The City relied on anecdotal information and microscopic examination of dust

                           23 samples from surfaces in southwestern Richmond to attempt to support the need for the Ordinance

                           24 and justify assertion of police power to “protect[] the public from the health hazards of coal and

                           25 petroleum coke storage and handling” at the LRTC facility. The microscopic analysis of dust

                           26 samples, provided to the Planning Commission and the City Council, does not identify the LRTC

                           27 facility as the source of dust in the samples. Additionally, the microscopic analysis was shown in

                           28 the Initial STI Assessment to be scientifically unreliable, not probative of any ongoing source, and
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                               36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            18
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 19 of 62




                              1 not indicative of harmful, respirable particles. Moreover, the City’s information is contradicted by

                              2 the evaluation by STI of actual air monitoring of fugitive PM2.5 emissions upwind and downwind

                              3 of coal and petcoke operations at the LRTC facility.

                              4          80.    Specifically, the Initial STI Assessment observed that a report commissioned by

                              5 Mayor Butt, McCrone Associates, Examination of Samples from Richmond, California for Coal

                              6 Dust (November 9, 2018), fails to identify the LRTC facility as the source of the dust samples

                              7 purportedly collected from surfaces in southwest Richmond, fails to distinguish the physical and

                              8 chemical characteristics of coal dust from other visually similar particles, such as black carbon and

                              9 diesel particulate, and fails to identify other sources of particulate matter. Initial STI Assessment,

                           10 at 19-21.

                           11            81.    Additionally, Initial STI Assessment noted that although the particle size is not

                           12 identified in the McCrone report, based on the microscopy methodology used in the analysis, the

                           13 samples appear to consist of particles that are much larger than PM2.5 and therefore not associated

                           14 with potential health risks. The report also fails to provide a scientifically acceptable sampling

                           15 protocol for collection and handling or chain of custody for the samples. Initial STI Assessment,

                           16 at 20-21.

                           17            82.    The Initial STI Assessment also observed that the McCrone report used a low-

                           18 powered stereomicroscope that is insufficient for accurately characterizing the size of the
                           19 particulate matter and is scientifically unsuitable for distinguishing coal and petcoke dust from

                           20 soot from diesel vehicle exhaust, tire and brake wear, re-suspended road dust and other visually

                           21 similar particulate matter. Initial STI Assessment, at 19-20.

                           22            83.    In addition to reviewing the McCrone report, the Initial STI Assessment also

                           23 reviewed ambient data for PM2.5 at existing monitoring locations in Richmond, including data

                           24 from air monitoring downwind from LRTC under prevailing wind conditions. Although other

                           25 monitoring locations showed occasional exceedances of National Ambient Air Quality Standards

                           26 (“NAAQS”), monitoring at the downwind location showed no NAAQS exceedances. This actual

                           27 monitoring data demonstrates that, contrary to the anecdotal media reports and complaints

                           28 referenced in the Agenda Report and Ordinance, the LRTC facility is not a source of harmful
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                               36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            19
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 20 of 62




                              1 fugitive dust emissions. Initial STI Assessment, at 6-14.

                              2          84.    For these and other reasons, the Initial STI Assessment concluded that the proposed

                              3 Ordinance is not supported by existing, scientifically valid data:

                              4          The McCrone analysis does not demonstrate the existence of coal dust in the
                                         samples submitted by residents, nor does it support the need for an ordinance
                              5          singling out the Terminal as presenting health risks from fugitive coal and petcoke
                                         dust emissions. Similarly, the existing monitoring data for Richmond does not
                              6          support the conclusion that the Terminal is a source of fugitive PM2.5 coal or
                                         petcoke emissions that pose health risks or other impacts.
                              7
                                         Initial STI Assessment, at 23.
                              8

                              9          85.    The Sierra Club subsequently submitted microscopic analyses of additional

                           10 samples of dust purportedly collected from surfaces in southwest Richmond by Sierra Club

                           11 personnel, and analyzed by Microvision Northwest Forensic Consulting, to the City Council. In

                           12 addition to questions about sampling protocols, these analyses similarly do not identify the LRTC

                           13 facility as the source of dust in the samples, and do not provide a scientific basis for concluding

                           14 that LRTC is a source of fugitive coal or petcoke dust emissions.

                           15            86.    STI has stated that scientific differentiation of coal dust from soot from diesel

                           16 vehicles, tire and brake wear, re-suspended road dust and other visually similar particulate matter

                           17 requires chemical analysis, not microscopic analysis; the locations where the samples were

                           18 reportedly collected are near many industrial sources and a freeway; the reported particle sizes are
                           19 orders of magnitude larger than PM2.5 and therefore have no relevance to health risks; and the

                           20 volume percentage calculations are skewed by the size of the particles.

                           21            87.    By letter to the Richmond Mayor and City Council, dated July 5, 2018, BAAQMD

                           22 Executive Officer/APCO Jack Broadbent similarly noted the large number of current and

                           23 historical sources of particulate emissions in Richmond and described what would be required for

                           24 a valid study of potential emissions, including the need to implement methodologies to identify

                           25 ongoing sources of airborne emissions, differentiate among sources of particulate matter,

                           26 scientifically speciate coal or petcoke from other types of elemental carbon and other particulate

                           27 matter, and distinguish between re-entrained coal or petcoke dust that was deposited historically

                           28 versus any ongoing sources of fugitive emissions.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                               36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            20
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 21 of 62




                              1          88.    The BAAQMD letter noted that there are numerous sources of particulate

                              2 emissions in southwestern Richmond, including “high volume freeways and roadways,” “on and

                              3 off-road diesel and gasoline combustion, an aggregate facility, a gypsum facility, a concrete batch

                              4 plant and a metal scrap facility.” BAAQMD letter, at 1 and 3 (July 5, 2018).

                              5          89.    The McCrone and Microvision reports do not reflect the proper methodologies or

                              6 provide a valid scientific basis for concluding that the Ordinance is needed to “protect[] the public

                              7 from the health hazards of coal and petroleum coke storage and handling” at the LRTC facility.

                              8          90.    To the contrary, as stated in the Supplemental STI Assessment, based on actual air

                              9 monitoring upwind and downwind at the LRTC facility, the scientific evidence demonstrates that

                           10 the LRTC facility “is not a source of fugitive PM2.5 emissions.” Id., at 19.

                           11            91.    Neither the Initial STI Assessment, the Supplemental STI Assessment, nor the

                           12 BRG Economic Evaluation were addressed in the City’s Agenda Reports for the December 3,

                           13 2019, January 14, 2020 or February 4, 2020 City Council meetings.

                           14            92.    The City also failed to consider less restrictive means to achieve the purported

                           15 purposes of the Ordinance. Instead, subject to the arbitrary, capricious and unsupported

                           16 amortization period, the Ordinance operates as a prohibition on coal and petcoke storage and

                           17 handling at the LRTC facility, and without any consideration of existing or potential mitigation of

                           18 the purported public health and safety concerns, much less any credible scientific basis for the
                           19 purported public health and safety concerns asserted in the Ordinance.

                           20            93.    The Ordinance is wholly lacking in the rational, factual support required for a valid

                           21 exercise of police powers, would directly violate Constitutional protections and guarantees, is

                           22 preempted by federal law, singles out LRTC, and is arbitrary, capricious and unlawful.

                           23            94.    An actual controversy has arisen and now exists between Levin and the City

                           24 concerning their respective rights, obligations and duties, requiring this Court to adjudicate those

                           25 respective rights and duties. Levin contends that the City’s Ordinance lacks legal merit and

                           26 factual support, and is unconstitutional, federally preempted, unlawful and unenforceable, as set

                           27 forth herein. Levin is informed and believes that the City contends the Ordinance is valid and is

                           28 not preempted, and contends that prohibiting storage and handling of coal and petcoke is
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                             36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            21
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 22 of 62




                              1 necessary to protect the public’s health and is a valid exercise of police power.

                              2          95.    Levin has exhausted administrative remedies by objecting to the Ordinance, and

                              3 presenting written and verbal comments and materials relating to the Ordinance, in proceedings

                              4 before the City’s Planning Commission and the City Council.

                              5          96.    As a legal nonconforming use, Levin is not entitled to seek an exception under the

                              6 provisions of the Ordinance. Levin has also already presented the BRG Economic Evaluation to

                              7 the City, demonstrating that the three-year amortization period is arbitrary and inadequate, and

                              8 that the criteria for seeking an extension under the Ordinance is inapplicable and fails to take

                              9 account of the unique nature of the LRTC marine terminal, and the market and economic viability

                           10 of potential alternative commodities.

                           11            97.    Additionally, the City Council’s rejection of the Planning Commission’s

                           12 unanimous recommendation to not adopt the Ordinance shows that seeking an extension from the

                           13 Planning Commission, subject to review by the City Council, would be futile.

                           14            98.    Levin’s interests will be materially, substantially, and irreparably harmed by the

                           15 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief as set forth in this

                           16 Complaint.

                           17                                         CLAIMS FOR RELIEF
                           18                                       FIRST CAUSE OF ACTION
                           19              (Unconstitutionality Under the Commerce Clause (U.S. Const. Art. I, § 8))
                           20            99.    Levin realleges and incorporates by reference the allegations set forth in paragraphs

                           21 1 through 98, above, as if fully set forth herein.

                           22            100.   The Commerce Clause prohibits state and local governments from impermissibly

                           23 regulating interstate and foreign commerce. The City is prohibited from regulating conduct

                           24 outside the City’s borders or placing an undue burden on interstate commerce. The Foreign

                           25 Commerce Clause also prohibits Defendants from regulating foreign commerce.

                           26            101.   The LRTC facility is a point of transfer for coal and petcoke shipments in interstate

                           27 and foreign commerce. The Ordinance forces Levin to discontinue coal and petcoke storage and

                           28 handling. Consequently Wolverine Fuels and Phillips 66 would need to either discontinue sales to
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            22
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 23 of 62




                              1 foreign customers or attempt to find another suitable marine transloading facility with deep water

                              2 berths, and rail and truck access for the export of coal and petcoke to foreign countries. Such a

                              3 facility does not currently exist in the San Francisco Bay Area. The Ordinance restricts interstate

                              4 and foreign shipments, facially and as applied, by eliminating this essential transfer point for these

                              5 commodities and by redirecting and restricting transport of these commodities.

                              6          102.   The Ordinance overtly discriminates against interstate and foreign commerce,

                              7 facially and as applied, because it regulates transactions beyond the City’s borders. The

                              8 commodities at issue do not originate in the City and are not distributed in the City.

                              9          103.   The Ordinance would prohibit all shipments of coal and petcoke through the LRTC

                           10 facility, redirecting rail and truck transport and potentially preventing export of these

                           11 commodities, burdening and obstructing the federal interest in a uniform system of transportation

                           12 and exportation of commodities such as coal and petcoke.

                           13            104.   The burden on interstate and foreign commerce imposed by the Ordinance,

                           14 including obstructing rail shipments of coal from Utah to the LRTC facility, redirecting rail and

                           15 truck shipments of coal and petcoke to more distant marine terminals, obstructing shipments of

                           16 coal and petcoke from the LRTC facility to international destinations, or preventing such

                           17 shipments altogether, are excessive and outweigh any purported local benefits. In fact, the record

                           18 shows that there is no valid basis for the City’s exercise of police power or legitimate local interest
                           19 that would justify the excessive burden posed by the Ordinance for interstate and foreign

                           20 commerce.

                           21            105.   Such discrimination against and burden upon interstate rail shipments and

                           22 international marine shipments, without a valid exercise of police power and a legitimate local

                           23 interest, is impermissible under the Commerce Clause. U.S. Const. art. I, § 8.

                           24            106.   Thus, the Ordinance unconstitutionally interferes with and obstructs interstate and

                           25 foreign transactions that occur wholly outside of the City’s borders.

                           26            107.   Levin’s interests will be materially, substantially, and irreparably harmed by the

                           27 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief based on a declaration that

                           28 the Ordinance was enacted in violation of, and is unconstitutional, under the Commerce Clause.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                            23
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 24 of 62




                              1          Wherefore, Levin prays for judgment as set forth below.

                              2                                   SECOND CAUSE OF ACTION
                              3           (Preemption Under the Interstate Commerce Commission Termination Act)
                              4          108.   Levin realleges and incorporates by reference the allegations set forth in paragraphs

                              5 1 through 107, above, as if fully set forth herein.

                              6          109.   The Interstate Commerce Commission Termination Act (“ICCTA”) expressly and

                              7 impliedly preempts the Ordinance. The ICCTA established the Surface Transportation Board

                              8 (“STB”), which has jurisdiction over transportation by rail carrier that is “only by railroad” or “by

                              9 railroad and water, when the transportation is under common control, management, or

                           10 arrangement for a continuous carriage or shipment.” 49 U.S.C. §§ 10501(a)(1)(A) and (B).

                           11            110.   When the transportation is between “a State and a place in the same or another

                           12 State as part of the interstate rail network” or “the United States and a place in a foreign country,”

                           13 STB has exclusive jurisdiction. Id. at § 10501(a)(2)(A) and (F); 49 U.S.C. § 10501(b).

                           14            111.   The ICCTA expressly preempts any state or local regulation of matters that fall

                           15 under the STB’s exclusive jurisdiction, including operation of interstate rail lines. The ICCTA

                           16 also impliedly preempts any action that unreasonably interferes with rail transportation.

                           17            112.   The storage, handling and transloading of coal and petcoke through the LRTC

                           18 facility is transportation between “a State and a place in the same or another State as part of the
                           19 interstate rail network” or “the United States and a place in a foreign country,” over which STB

                           20 has exclusive jurisdiction.

                           21            113.   Specifically, the interstate transport of coal from Utah to the LRTC facility occurs

                           22 on Union Pacific Railroad’s rail lines from “another State as part of the interstate rail network.”

                           23 The rail cars are transported by RPRC from the Union Pacific Railroad rail lines in Richmond to

                           24 the LRTC facility. The shipment of coal and petcoke from the LRTC facility is by marine vessel

                           25 is between “the United States and a place in a foreign country.” The Ordinance impermissibly

                           26 regulates and unjustifiability restricts and forecloses those interstate rail shipments from Utah as

                           27 well as the shipment to foreign destinations by marine vessel.

                           28            114.   The Ordinance’s prohibition of storage and handling of coal at LRTC affects Union
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                             36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                               24
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 25 of 62




                              1 Pacific’s rail operations by requiring transport of Wolverine Fuel’s coal to a more distant marine

                              2 terminal, or discontinuation of such coal shipments to Japan. The Ordinance’s prohibition of

                              3 storage and handling of coal at LRTC also affects Plaintiff RPRC’s rail operations, approximately

                              4 50 percent of which involve transport of coal, because enforcement of the Ordinance would

                              5 impermissibly regulate and unjustifiability restrict and foreclose RPRC from continuing this

                              6 current use of its rail lines.

                              7          115.    The ICCTA expressly and impliedly preempts the Ordinance, which affects and

                              8 unreasonably interferes with rail operations that are the subject of exclusive federal jurisdiction,

                              9 and the Ordinance is therefore invalid and may not be enforced.

                           10            116.    For the foregoing reasons, Levin’s interests will be materially, substantially, and

                           11 irreparably harmed by the Ordinance. Accordingly, Levin seeks declaratory and injunctive relief

                           12 based on federal preemption of the Ordinance under the ICCTA.

                           13            Wherefore, Levin prays for judgment as set forth below.

                           14                                       THIRD CAUSE OF ACTION
                           15        (Unconstitutional Taking of Property (U.S. Const. Amend. V; Cal. Const. Art. I, § 19))
                           16            117.    Levin realleges and incorporates by reference the allegations set forth in paragraphs

                           17 1 through 116, above, as if fully set forth herein.

                           18            118.    Levin has a vested right to continue existing operations at the LRTC facility. Prior
                           19 to 2016, Richmond Zoning Ordinance’s permitted uses encompassed all of LRTC’s uses.

                           20 Following the City’s 2016 rezoning, new marinas and certain industrial activities in the area where

                           21 LRTC is located now require conditional use permits in the Water-Related Industrial zone. Id.

                           22 (citing RMC Art. 15.04.204.020 (2016)). However, because Levin’s operations have not changed

                           23 or intensified operations since rezoning, LRTC is a legal nonconforming land use. Id. (citing arts.

                           24 15.04.606.040.A and C.).

                           25            119.    The Ordinance is not based on a valid exercise of police power because there is no

                           26 evidence showing that the Ordinance will protect public health or the environment.

                           27            120.    The Ordinance deprives Levin of the economically viable use of its property and

                           28 business interests without providing Levin with just compensation or a reasonable amortization
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                               36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                             25
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 26 of 62




                              1 period to allow recovery of the investment or conversion to other uses, if such conversion were

                              2 economically feasible.

                              3          121.   The BRG economic analysis found, and the record establishes, that “LRTC is a

                              4 unique marine facility and its operations (the transloading of coal, petcoke and scrap metal) are

                              5 limited by market conditions for these and other dry bulk commodities.” BRG Economic

                              6 Evaluation, at 4. After reviewing current and reasonably foreseeable market conditions, numerous

                              7 potential alternative commodities, and the nature of the facility, the record showed there are no

                              8 alternative, economically viable commodities to replace coal and petcoke at the LRTC facility

                              9 within the three year amortization period or any reasonably foreseeable period thereafter. The

                           10 record demonstrates that the Ordinance is likely to put Levin out of business.

                           11            122.   The Ordinance provides criteria for seeking an exception to the Ordinance,

                           12 however the Ordinance makes the exception unavailable to a legal “nonconforming use” and

                           13 therefore the exception is unavailable to Levin. The criteria for the exception, even if applicable,

                           14 are also inadequate, inapplicable, and fail to take account of the nature of the LRTC facility and

                           15 the market for suitable alternative commodities to replace coal and petcoke.

                           16            123.   The three year amortization period under the Ordinance is arbitrary, capricious,

                           17 unsupported and inadequate.

                           18            124.   The criteria for seeking an extension of the amortization period was evaluated by
                           19 the BRG economists and found to be inadequate and inapplicable, failing to take account of the

                           20 unique nature of the LRTC facility and the market for suitable alternative commodities. This

                           21 criteria is arbitrary, capricious, unsupported and inadequate.

                           22            125.   The Ordinance constitutes an unlawful taking of Levin’s property and business

                           23 interests, in violation of the United States Constitution and the California Constitution. U.S.

                           24 Const. amend. V; Cal. Const. art. I, § 19.

                           25            126.   Levin’s interests will be materially, substantially, and irreparably harmed by the

                           26 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief based on a declaration that

                           27 the Ordinance was enacted in violation of, and is unconstitutional, under the Takings Clause of the

                           28 United States Constitution, and the California Constitution.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                             36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                           26
                                   AND INJUNCTIVE RELIEF
                                      Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 27 of 62




                              1          Wherefore, Levin prays for judgment as set forth below.

                              2                                       FOURTH CAUSE OF ACTION
                              3                 (Violation of Due Process Rights under the United States Constitution
                              4                           and the California Constitution; 42 U.S.C. § 1983)
                              5          127.     Levin realleges and incorporates by reference the allegations set forth in paragraphs

                              6 1 through 126, above, as if fully set forth herein.

                              7          128.     Under the United States Constitution and the California Constitution, the City may

                              8 not deprive Levin of property rights without due process of law. U.S. Const. amend. XIV, § 1;

                              9 Cal. Const. art. I, § 7, subd. (a).

                           10            129.     Arbitrary or irrational governmental action that infringes on a property owner’s

                           11 rights violates substantive constitutional due process. Here, the City has admitted that the LRTC

                           12 facility is the only property affected by the Ordinance. The City arbitrarily interfered with Levin’s

                           13 property rights by enacting the Ordinance without a rational basis, credible evidence or

                           14 justification to support the asserted purpose “protecting the public from the health hazards of coal

                           15 and petroleum coke storage and handling” at the LRTC facility.

                           16            130.     There are numerous sources of particulate matter emissions in Richmond that are

                           17 not affected by the Ordinance. Actual air monitoring evaluated by STI shows that the LRTC

                           18 facility is not a source of fugitive PM2.5 dust emissions.
                           19            131.     Without a valid basis for exercise of police power, and without regard for other

                           20 sources of airborne particulate matter, the Ordinance violates Levin’s due process protections

                           21 under the United States Constitution and the California Constitution.

                           22            132.     Levin’s interests will be materially, substantially, and irreparably harmed by the

                           23 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief based on a declaration that

                           24 the Ordinance was enacted in violation of, and is unconstitutional, under the Due Process Clause

                           25 of the United States Constitution, and the California Constitution.

                           26            Wherefore, Levin prays for judgment as set forth below.

                           27 / / /

                           28 / / /
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                               36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                               27
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 28 of 62




                              1                                     FIFTH CAUSE OF ACTION
                              2           (Violation of Equal Protection Principles under the United States Constitution
                              3                           and the California Constitution; 42 U.S.C. § 1983)
                              4          133.    Levin realleges and incorporates by reference the allegations set forth in paragraphs

                              5 1 through 132, above, as if fully set forth herein.

                              6          134.    Under the United States Constitution and the California Constitution, the equal

                              7 protection clauses of the United States and California Constitutions do not allow the City to treat

                              8 similarly situated properties and businesses differently. U.S. Const. amend. XIV, § 1; Cal. Const.

                              9 art. I, § 7, subd. (a).

                           10            135.    Arbitrary or irrational governmental action that infringes on a property owner’s

                           11 rights violates equal protection guarantees. Here, the City has admitted that the LRTC facility is

                           12 the only property affected by the Ordinance. The City has singled out LRTC and arbitrarily

                           13 interfered with Levin’s property rights by enacting the Ordinance without a rational basis, credible

                           14 evidence or justification to support the asserted purpose “protecting the public from the health

                           15 hazards of coal and petroleum coke storage and handling” at the LRTC facility, or other credible

                           16 evidence to justify the purported need for the Ordinance.

                           17            136.    Furthermore, as set forth in the July 5, 2018 BAAQMD letter, there are numerous

                           18 sources of particulate matter emissions in Richmond that are not affected by the Ordinance.
                           19 Actual air monitoring evaluated by STI shows that the LRTC facility is not a source of harmful

                           20 fugitive dust emissions. The Ordinance impermissibly imposes restrictions on the LRTC facility

                           21 that are not imposed on similarly situated properties and businesses.

                           22            137.    Without a valid basis for exercise of police power, and without regard for other

                           23 sources of airborne particulate matter, the Ordinance violates equal protection principles under the

                           24 United States Constitution and the California Constitution.

                           25            138.    Levin’s interests will be materially, substantially, and irreparably harmed by the

                           26 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief based on a declaration that

                           27 the Ordinance was enacted in violation of, and is unconstitutional, under the Equal Protection

                           28 Clause of the United States Constitution, and the California Constitution.
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                               28
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 29 of 62




                              1          Wherefore, Levin prays for judgment as set forth below.

                              2                                    SIXTH CAUSE OF ACTION
                              3                      (Unconstitutional Impairment of Contractual Relations
                              4        Under the United States Constitution (U.S. Const., Art. 1, § 10)); 42 U.S.C. § 1983)
                              5          139.   Levin realleges and incorporates by reference the allegations set forth in paragraphs

                              6 1 through 138, above, as if fully set forth herein.

                              7          140.   The Ordinance violates the Impairments Clause of the United States Constitution,

                              8 Article 1, § 10, which prohibits local laws or ordinances that impair the obligation of contracts.

                              9          141.   Levin has contractual relations with Wolverine Fuels and Phillips 66 for

                           10 transloading, including storage and handling, of coal and petcoke, respectively, at the LRTC

                           11 facility, shipped in interstate and foreign commerce.

                           12            142.   By prohibiting storage and handling at the LRTC facility, and thereby precluding

                           13 shipment and export of coal and petcoke through the LRTC facility, the Ordinance impairs those

                           14 contractual relationships and prevents Levin from meeting contractual obligations to Wolverine

                           15 Fuels and Phillips 66.

                           16            143.   The record shows that there is no valid basis for the City’s exercise of police power

                           17 or legitimate local interest that would justify the impairment of Levin’s contractual relations

                           18 imposed by the Ordinance.
                           19            144.   The City also failed to consider less restrictive means to achieve the purported

                           20 purposes of the Ordinance. Instead, subject to the arbitrary, capricious and unsupported

                           21 amortization period, the Ordinance operates as a prohibition on coal and petcoke storage and

                           22 handling at the LRTC facility, and without any consideration of existing or potential mitigation of

                           23 the purported public health and safety concerns, much less any credible scientific basis for the

                           24 purported public health and safety concerns asserted in the Ordinance.

                           25            145.   The Ordinance operates as a substantial and unjustified impairment of the

                           26 obligations of those contractual relationships, in violation of the Impairments Clause of the United

                           27 States Constitution.

                           28            146.   Levin’s interests will be materially, substantially, and irreparably harmed by the
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                             36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                               29
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 30 of 62




                              1 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief based on the Impairments

                              2 Clause.

                              3           Wherefore, Levin prays for judgment as set forth below.

                              4                                  SEVENTH CAUSE OF ACTION
                              5                            (Preemption Under the Shipping Act of 1984)
                              6           147.   Levin realleges and incorporates by reference the allegations set forth in paragraphs

                              7 1 through 146, above, as if fully set forth herein.

                              8           148.   The purpose of the Shipping Act of 1984 is to “establish a nondiscriminatory

                              9 regulatory process for the common carriage of goods by water in the foreign commerce of the

                           10 United States with a minimum of government intervention . . . .” 46 U.S.C. § 40101(1). Further,

                           11 it was enacted to “promote the growth and development of United States exports through

                           12 competitive and efficient ocean transportation . . . .” Id. at § 40101(4).

                           13             149.   The Ordinance conflicts with the Shipping Act and is an obstacle to its purposes

                           14 and objectives because it inherently increases government intervention in the transport of goods by

                           15 water in foreign commerce while also restricting exports, which diminishes growth, development

                           16 and efficient ocean transportation.

                           17             150.   Further, the Shipping Act of 1984 provides that a marine terminal operator may not

                           18 (1) agree with another marine terminal operator or with a common carrier to boycott, or
                           19 unreasonably discriminate in the provision of terminal services to, a common carrier or ocean

                           20 tramp; (2) give any undue or unreasonable preference or advantage or impose any undue or

                           21 unreasonable prejudice or disadvantage with respect to any person; or (3) unreasonably refuse to

                           22 deal or negotiate. 46 U.S.C. § 41106.

                           23             151.   The Ordinance will force Levin to refuse marine terminal services to shippers of

                           24 coal and petcoke. Such discrimination against shippers is expressly prohibited under the Shipping

                           25 Act of 1984. The record shows that there is no credible evidence or rational basis to support the

                           26 City’s interference with marine terminal services at the LRTC facility.

                           27             152.   The Shipping Act of 1984 expressly and impliedly preempts the Ordinance, which

                           28 affects and unreasonably interferes with marine terminal services that are the subject of federal
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                              36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                               30
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 31 of 62




                              1 jurisdiction, and the Ordinance is therefore invalid and may not be enforced.

                              2           153.    Levin’s interests will be materially, substantially, and irreparably harmed by the

                              3 Ordinance. Accordingly, Levin seeks declaratory and injunctive relief based on federal

                              4 preemption of the Ordinance under the Shipping Act of 1984.

                              5           Wherefore, Levin prays for judgment as set forth below.

                              6                                        PRAYER FOR RELIEF
                              7           WHEREFORE, Levin respectfully prays that this Court:

                              8      A.      Issue a declaratory judgment, pursuant to 28 U.S.C. § 2201, 42 U.S.C. § 1983, and/or

                              9              Rule 57 of the Federal Rules of Civil Procedure, that:

                           10                1.      The Ordinance violates the Commerce Clause of the United States Constitution

                           11                        and is therefore invalid and unenforceable;

                           12                2.      The Ordinance is preempted by the ICCTA and is therefore invalid and

                           13                        unenforceable;

                           14                3.      The Ordinance violates the Takings Clause of the United States Constitution

                           15                        and is therefore invalid and unenforceable;

                           16                4.      The Ordinance violates the Due Process Clauses of the United States

                           17                        Constitution and California Constitution and is therefore invalid and

                           18                        unenforceable;
                           19                5.      The Ordinance violates the Equal Protection Clauses of the United States

                           20                        Constitution and the California Constitution and is therefore invalid and

                           21                        unenforceable;

                           22                6.      The Ordinance violates the Impairments Clause of the United States

                           23                        Constitution and is therefore invalid and unenforceable;

                           24                7.      The Ordinance is preempted by the Shipping Act of 1984 and is therefore

                           25                        invalid and unenforceable.

                           26        B.      Issue a permanent injunction, pursuant to 28 U.S.C. § 1651, 42 U.S.C. § 1983, and/or

                           27                Rule 65 of the Federal Rules of Civil Procedure, enjoining the City from implementing

                           28                or enforcing the Ordinance;
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                                 36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                             31
                                   AND INJUNCTIVE RELIEF
                                     Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 32 of 62




                              1      C.    Award Levin its reasonable attorneys’ fees and costs; and

                              2      D.    Award Levin such other and further relief as the Court may deem just then proper.

                              3

                              4 Dated: March 4, 2020             FARELLA BRAUN + MARTEL LLP

                              5                                  By:          /s/ R. Christopher Locke
                              6                                         R. Christopher Locke

                              7                                  Attorneys for Plaintiffs Levin Richmond Terminal Corporation,
                                                                 Richmond Pacific Railroad Corporation, and Levin Enterprises,
                              8                                  Inc.
                              9

                           10

                           11

                           12

                           13

                           14

                           15

                           16

                           17

                           18
                           19

                           20

                           21

                           22

                           23

                           24

                           25

                           26

                           27

                           28
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor
                                   COMPLAINT FOR DECLARATORY                                                         36087\13079528.1
 San Francisco, California 94104
         (415) 954-4400                                                         32
                                   AND INJUNCTIVE RELIEF
Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 33 of 62
                   Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 34 of 62
                                        AGENDA ITEM REQUEST FORM
Department: Planning & Building            Department Head: Lina Velasco                            Phone: 510-620-6706
Services

 Meeting Date: 02/04/20                                           Final Decision Date Deadline:

 STATEMENT OF THE ISSUE: Over the past year, the City has been receiving increased resident complaints about coal
 and petroleum coke dust. In December 2018 and April 2019, the Council directed staff to amend the Richmond Zoning
 Ordinance to prohibit new land uses and phase out existing land uses related to the storage and handling of coal and
 petroleum coke; and to modify the zoning ordinance to remove the storage and handling of coal and petroleum coke from
 the list of uses conditionally allowed in certain industrial zones. Staff is proposing amendments to the Richmond Municipal
 Code that would enact the policy direction provided to staff. an ordinance adding Article 15.04.615 to the Richmond
 Municipal Code.

INDICATE APPROPRIATE BODY
    City Council       Redevelopment               Housing Authority             Surplus Property           Joint Powers
                     Agency                                                    Authority                 Financing Authority

     Finance            Public Safety Public       Rules and Procedures Standing Committee                 Other
  Standing           Services Standing             Local Reuse Authority
  Committee          Committee



ITEM

    Presentation/Proclamation/Commendation (3-Minute Time Limit)
    Public Hearing                             Ordinance                       Other
    Contract/Agreement                         Council As Whole
    Grant Application/Acceptance               Claims Filed Against City of Richmond
    Resolution                                 Video/PowerPoint Presentation (contact KCRT @ 620.6759)


RECOMMENDED ACTION: ADOPT an ordinance (second reading): (1) adding Article 15.04.615 to the Richmond
Municipal Code (“RMC”) to prohibit new land uses and phase out existing land uses related to the storage and handling of
coal and petroleum coke, and (2) making conforming amendments to the Richmond Municipal Code ("RMC") to ensure that
it is internally consistent - Planning and Building Services Department (Lina Velasco 620-6706). This item was continued
from the January 21, 2020, meeting.


REVIEWS/APPROVALS DO NOT WRITE IN THIS SPACE

Only items submitted by City Staff have been reviewed
and approved by the FINANCE DIRECTOR, CITY
ATTORNEY, and CITY MANAGER.




                                                                                               AGENDA ITEM NO:

                                                                                                     G-10.
rev 2/06                                                      P:\City_Managers\Agenda Rqst Formrev.doc
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 35 of 62




                                        AGENDA REPORT
PLANNING & BUILDING
SERVICES DEPARTMENT

DATE:              February 04, 2020

TO:                Mayor Butt and Members of the City Council

FROM:              Lina Velasco, Planning and Building Services Director
                   James Atencio, Senior Assistant City Attorney

SUBJECT: COAL AND PETROLEUM COKE ORDINANCE (PLN19-191)

STATEMENT OF THE ISSUE:
Over the past year, the City has been receiving increased resident complaints about
coal and petroleum coke dust. In December 2018 and April 2019, the Council directed
staff to amend the Richmond Zoning Ordinance to prohibit new land uses and phase out
existing land uses related to the storage and handling of coal and petroleum coke; and
to modify the zoning ordinance to remove the storage and handling of coal and
petroleum coke from the list of uses conditionally allowed in certain industrial zones.
Staff is proposing amendments to the Richmond Municipal Code that would enact the
policy direction provided to staff.

RECOMMENDED ACTION:

ADOPT an ordinance (second reading): (1) adding Article 15.04.615 to the Richmond
Municipal Code (“RMC”) to prohibit new land uses and phase out existing land uses
related to the storage and handling of coal and petroleum coke, and (2) making
conforming amendments to the Richmond Municipal Code (“RMC”) to ensure that it is
internally consistent.

FINANCIAL IMPACT OF RECOMMENDATION:

There is no direct impact to the General Fund related to adopting this ordinance.




DISCUSSION:


February 4, 2020                             Page 1 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 36 of 62




Background

On December 18, 2018, Councilmember Martinez sponsored an item requesting staff to
study a potential draft ordinance that would prohibit the storage and handling of coal
and petroleum coke within the City, as well as a proposed amortization period for
nonconforming uses that would result from the adoption of such an ordinance. The
Council unanimously approved said direction to staff. In addition, on April 23, 2019, the
Mayor sponsored an item requesting that the Planning Commission review certain
proposed amendments to the Zoning Ordinance that would remove the storage and
handling of coal and petroleum coke from the list of uses conditionally allowed in certain
industrial zones. This item was unanimously approved by the Council. Therefore, staff
is proposing a modified ordinance for the Planning Commission’s consideration that
addresses the two policy items adopted by the Council regarding coal and petroleum
coke.

A few years ago, coal and petroleum coke exports through the City of Richmond began
to dramatically increase. Reports in local media state that exports increased from
176,000 metric tons of coal and 322,000 metric tons of petroleum coke in 2013 to
698,000 tons of coal and 511,000 metric tons of petroleum coke in the first half of
2017.1 Most, if not all, of these volumes appear to pass through one facility, the Levin-
Richmond Terminal.2 Nearby residents have complained of major increases in coal
being stored and blowing off of this facility and local media reports show images of or
describe “massive” piles of coal or petroleum coke exposed to the elements at the
Levin-Richmond Terminal. See Julie Small, Coal Train Dust Worries Richmond
Residents (June 22, 2015); Andria Borba, Port of Richmond Sees a Spike in Coal
Exports. The Levin-Richmond Terminal’s coal and petroleum coke storage and handling
practices were also the subject of a lawsuit brought by San Francisco Baykeeper in
2012 under the Clean Water Act.

The City has received numerous complaints from nearby residents about coal dust from
the Levin-Richmond Terminal, which they have found collecting on their homes and
nearby streets. In 2018, Mayor Tom Butt, with assistance by Daniel Butt Law Office,
conducted a study based on samples provided voluntarily by residents in the southwest
part of Richmond. These samples were analyzed by the McCrone Associates, Inc., an
analytical laboratory in Illinois with expertise in identifying particulate matter, including
coal.3 Of seven samples tested, five tested positive for coal.

On July 18, 2019, the Planning Commission held a public hearing to consider whether
to recommend adoption of the proposed ordinance. After taking public testimony and
comment, the Planning Commission voted to adopt Resolution No. 19-29,
recommending that the City Council not adopt the draft ordinance.

1
  Janis Hashe, While Oakland is Worried About Getting Coal, Richmond is Covered in It (2018).
2
  See Julie Small, Coal Train Dust Worries Richmond Residents (June 22, 2015).
3
  McCrone Associates Inc. Examination of Samples from Richmond, California for Coal Dust.
Re: McCrone Associates Project MA63996(November 9, 2018).


February 4, 2020                           Page 2 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 37 of 62




Current Local Regulations and Recent City Efforts

At present, the Richmond Municipal Code (RMC) allows some storage and handling of
coal and petroleum coke. For example, the RMC defines “Chemical, Mineral, and
Explosives Storage” as the “[s]torage and handling of hazardous materials including but
not limited to: bottled gas, chemicals, minerals and ores, petroleum or petroleum-based
fuels, fireworks, and explosives.” RMC § 15.04.104.020. Chemical, Mineral, and
Explosives Storage is permitted after review and approval of a conditional use permit in
the Industrial, Light (IL); General Industrial (IG); and Water-Related Industrial (IW)
districts of the City. RMC § 15.04.204.020.

In 2015, the Richmond City Council adopted Resolution No. 48-15, which adopted a
City policy to prohibit using city-owned property for the storage or export of coal or
petroleum coke. This resolution also included a non-binding statement that the Council
opposes the transportation of coal and petroleum coke through densely populated
areas. The City Council also adopted a related resolution requesting that the Bay Area
Air Quality Management District (“BAAQMD”) regulate the storage and handling of coal
and petroleum coke.

Summary of Proposed Ordinance

The proposed ordinance establishes a prospective prohibition on the storage and
handling of coal and petroleum coke throughout the City of Richmond, with certain
exceptions. The ordinance also phases out existing allowed uses of land involving the
storage and handling of coal and/or petroleum coke. “Storage or Handling” is defined in
the ordinance as “to allow or maintain any pile, including without limitation covered and
uncovered piles, piles located above ground, underground, or within containers, or to
load, unload, stockpile, or otherwise handle and/or manage, temporarily or permanently,
coal and/or petroleum coke.” Any land use that fails to comply with the prohibition or
phase-out provisions is declared to be an unlawful nuisance subject to the abatement
procedures in the RMC.

Enacting these provisions is within the City of Richmond’s authority under its police
power. The provisions are reasonably related to the legitimate legislative purpose of
protecting the public from the hazards of fugitive dust emissions from coal and
petroleum coke. Prohibiting and phasing out land uses involving the storage and
handling of coal and/or petroleum coke will decrease the opportunities for the public to
be exposed to particulate emissions from coal and/or petroleum coke piles.

To comply with legal restrictions on the City’s ability to regulate interstate commerce,
the ordinance does not regulate the transportation of coal and/or petroleum coke,
including through the City of Richmond or to or from a facility where coal or petroleum
coke is stored or handled.




February 4, 2020                         Page 3 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 38 of 62




The ordinance also contains an express exemption from its prohibitions for certain non-
commercial uses in which persons store or handle small amounts of coal or petroleum
coke. The exempt non-commercial uses are: residential, educational, scientific,
recreational, religious, or cultural uses. These uses are deemed to be small enough that
they are not likely to contribute to public health problems.

For non-exempt facilities that lawfully store or handle coal and/or petroleum coke prior
to the effective date of the ordinance, otherwise known as nonconforming uses, the
ordinance establishes an amortization period of three years during which their storage
and handling activities may continue. Such facilities are prohibited, however, from
expanding the extent or scope of their coal and/or petroleum storage and handling
activities during that time. An amortization period of three years was selected because
three years provides a sufficient amount of time for the owners of nonconforming uses
to recover investments specific to coal and/or petroleum coke storage and handling and
to transition their operations to other commodities.

At the end of the three-year amortization period, nonconforming uses must either
discontinue their nonconforming activities or apply for an extension of the amortization
period. The availability of extensions is intended to ensure that (1) any owner of
nonconforming uses who can demonstrate that three years is an insufficient period of
time to recover their investments have an appropriate opportunity to do just that, and (2)
the City is striking the proper balance between private property rights and the City’s
interest in protecting the public from the health hazards of coal and petroleum coke
storage and handling.

The Planning Commission would evaluate applications requesting extensions after
conducting a duly noticed public hearing and considering all documentary and oral
evidence and testimony submitted prior to the end of the hearing. An amortization
analysis is required to be prepared by an expert selected by the City, at the applicant’s
cost. The Planning Commission is directed to grant an extension of the amortization
period if it finds, based on substantial evidence, that an extension is necessary to (a)
prevent an unconstitutional taking of property without compensation or (b) to avoid a
violation of state or federal law. In reaching its decision on an application for an
extension, the Planning Commission shall consider a variety of factors, including, where
applicable:

•       The applicant’s costs of acquiring the property and his or her reasonable
        investment-backed expectations at the time the property was acquired;
•       The present actual or depreciated value of the affected property and
        improvements with and without the nonconforming land use;
•       The total length of time the nonconforming land use has existed and the
        remaining useful life of the nonconforming land use;
•       The applicant’s investments in the nonconforming land use and whether and to
        what extent the applicant will have recouped those investments before the
        conclusion of the amortization period;




February 4, 2020                         Page 4 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 39 of 62




•       The salvage value of any improvements that may be used for purposes other
        than the nonconforming land use;
•       The remaining value and allowed uses of the property after discontinuing the
        nonconforming land use;
•       Whether the nonconforming land use interferes with the use and enjoyment of
        land of nearby property owners or residents, or interferes with or threatens the
        public health, safety, and welfare of the community;
•       The extent to which the nonconforming land use on the property is incompatible
        with surrounding land uses and properties; and
•       Any other factor the Planning Commission reasonably determines is related to
        determining whether the investment in the nonconforming land use has been
        recovered.

The Planning Commission’s decision regarding an extension of the amortization period
may be appealed to the City Council.

Finally, in the event that a property owner—other than an owner of a nonconforming
use—contends that the ordinance affects an unconstitutional taking of property without
compensation when applied to his or her property, the ordinance establishes a process
for requesting exceptions. If the Planning Commission finds, based on substantial
evidence, that application of the ordinance would constitute a taking of property, and
that the requested exception would allow continued land uses to the minimum extent
necessary to avoid such a taking, the Planning Commission shall grant an exception to
any provision of the ordinance. The ordinance further directs the Planning Commission
that the ordinance shall not apply to the extent that its application violates the
constitution or laws of the United States or the State of California.

Proposed Ordinance’s Relation to Known Affected Properties

The City is currently aware of one property that currently stores and handles coal and
petroleum coke and would likely become a nonconforming use if the ordinance is
adopted. This property is the Richmond-Levin Terminal. The Richmond-Levin Terminal
has long handled numerous bulk commodities other than coal and only recently
commenced handling large amounts of coal and petroleum coke. Accordingly, it is
neither the purpose nor the anticipated effect of the ordinance to shut this facility down.
Rather, staff has proposed the three-year amortization period to ensure that the facility
has ample opportunity to replace the quantities of coal and petroleum coke that it has
recently begun to handle with other bulk commodities. City staff has reached out to the
owners of the Richmond-Levin Terminal in connection with the proposed ordinance, and
staff toured the facility.

Based on (1) the nature of the initial investment in the property, (2) the considerable
amount of time that the property owners have had to recoup their initial investment, and
(3) the suitability of the property to profitably store and handle bulk commodities other
than coal and/or petroleum coke, City staff believe that the three-year amortization
period provided in the ordinance will be appropriate. Further, the terminal, like any other



February 4, 2020                          Page 5 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 40 of 62




nonconforming use under the ordinance, will be able to apply for an extension to allow
its use to continue for longer than three years if it believes that the amortization period is
insufficient to allow it to recoup its coal- and petroleum-coke-specific investments and
transition to other commodities.




February 4, 2020                           Page 6 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 41 of 62




Other Amendments for Consistency

The ordinance will also modify the definition of “Chemical, Mineral, and Explosives
Storage” to expressly remove coal and petroleum coke from the definition.

Public Comments:

Several letters were received prior to or at the Planning Commission hearing held on
July 18, 2019. Specifically, letters from Levin Richmond Terminal, Farrella, Braun &
Martel, Wolverine, and the BAAQMD (See Attachment 2-5) were received.

The law firm Farella, Braun & Martel (Farella letter), representing the Levin-Richmond
Terminal submitted a lengthy letter asserting various legal theories against the
proposed ordinance. These claims, for the most part, are typical of the types of claims
made by property owners who oppose new land use regulations. A few of the claims
also involve issues involving federal law governing interstate shipments. These claims
are summarized below, along with the reasons why the City Attorney’s office believes
they lack merit.

First, contrary to the Farella letter’s assertion, adopting the ordinance is a lawful
exercise of the City’s police power to enact zoning and land use laws. Longstanding
California law grants the City wide discretion to prohibit unwanted land uses, or to
phase them out over time. Such ordinances are lawful unless there is “a complete
absence of even a debatable rational basis for the legislative determination” that the
ordinance is reasonably related to the public health and welfare. Birkenfeld v. Berkeley
(1976) 17 Cal.3d 129, 140. Indeed, cities frequently rely on their police power to entirely
ban unwanted land uses, including uses related to fossil fuel production. See Hermosa
Beach Stop Oil Coalition v. City of Hermosa Beach (2001) 86 Cal.App.4th 534. The City
has recently relied on this power to ban new mini-storage uses.

Similarly here, the City has the authority to ban new and phase out existing coal and
petroleum coke uses. The Ordinance is reasonably related to protecting public health
and welfare because it is well understood that coal and petroleum coke emit particulate
pollution that causes respiratory illnesses and other health problems. Phasing out coal
and petroleum coke storage and handling from the City would therefore reduce this
pollution and the risk of related illnesses. Although the City does not need specific
evidence linking a particular site to public harm to adopt City-wide public health
protections like the Ordinance (Arnel Dev. Co. v. City of Costa Mesa (1980) 28 Cal.3d
511, 514, 522), the City has ample evidence from resident complaints and air quality
sampling that the coal and petroleum coke uses banned by the ordinance harm public
health and welfare. The Ordinance is a valid exercise of the City’s police power.

The Farella letter is also incorrect that the Ordinance would effect an unconstitutional
“taking” of its property. A regulation is not a taking unless it strips a property of all
economically viable uses of land or drastically decreases the property’s value. See
Lucas v. S.C. Coastal Council (1992) 505 U.S. 1003; Penn Cent. Transp. Co. v. City of



February 4, 2020                          Page 7 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 42 of 62




New York (1978) 438 U.S. 104. the Levin-Richmond Terminal could not succeed on
such “facial” takings challenge because it cannot show that the adoption of the
Ordinance alone would prevent it from making economically viable use of its property.
The Ordinance allows Levin (and any other existing facility) to continue storing and
handling coal for three years, with the possibility of an extension, and Levin could
handle other commodities thereafter. As a result, LRTC would be able to profitably
continue the current use its property for at least three years.

In addition, unless and until it applied for and was denied an extension under the
ordinance, Levin also could not successfully challenge the application of the ordinance
to its property. In fact, the Ordinance’s three-year phaseout period (with a process to
extend the phaseout if legally required) is specifically designed to ensure that Levin
obtains a fair economic return even if, as Levin claims, it is not able to profitably
transition to handling other commodities at its facility.

Moreover, according to a recent report from the San Francisco Bay Conservation and
Development Commission (“BCDC:”), it appears likely that Levin will have the
opportunity to seek to handle other commodities. This report explains that other Bay
Area ports presently handle commodities like sand and gravel, bauxite and slag,
gypsum, and scrap metal. San Francisco Bay Conservation and Development
Commission, 2019-1050 Bay Area Seaport Forecast (June 17, 2019) at p. 8; Planning
Commission Agenda Report: Coal and Petroleum Coke Ordinance (PLN19-159) (July
18, 2019), Appendix A at 5. The same report notes that the Levin-Richmond Terminal
itself has handled other commodities in the past. Id. Thus, Levin would not able to show
that the ordinance severely diminishes the value of its property. In any event, any
challenge to a specific application of the Ordinance is premature and cannot block the
City’s adoption of new City-wide regulations.

Levin further claims the ordinance would violate the dormant Commerce Clause of the
federal Constitution, which prohibits states and local governments from regulating
activities that occur entirely outside their boundaries. But the proposed ordinance
regulates land uses entirely within the City of Richmond. It makes no difference if a
product is bought, sold, or shipped outside of the regulating jurisdiction, as long as the
actual conduct being regulated—here, land uses within the City—is entirely within that
jurisdiction. See Chinatown Neighborhood Ass’n v. Harris (9th Cir. 2015) 794 F.3d
1136, 1145-46.

The dormant Commerce Clause also prohibits ordinances that impose an “excessive
burden” on interstate commerce that outweighs the ordinances’ benefits. But courts do
not consider an ordinance’s effect on an individual company, like Levin. Rather courts
look to the burden an ordinance imposes on interstate commerce as a whole. Exxon
Corp. v. Maryland (1978) 437 U.S. 117, 127-128. Here, the ordinance does not
excessively burden interstate commerce just because it may require an insignificant
percentage of the global market for coal to shift from one West Coast port to another.
Moreover, the ordinance, as a local health and safety regulation, enjoys a “strong
presumption of validity.” Pharm. Research & Mfrs. of Am. v. County of Alameda (9th Cir.



February 4, 2020                          Page 8 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 43 of 62




2014) 768 F.3d 1037, 1045. Because the City has evidence of the negative health
effects of fugitive dust emissions from coal and petroleum coke, and the benefits of
regulating those materials, these benefits clearly outweigh any marginal burden that the
ordinance could conceivably place on interstate ecommerce.

The Farella letter also cites a string of federal statutes that it claims preempt the
ordinance. But these assertions also lack merit. Levin’s main argument, that the
ordinance violates the Interstate Commerce Commission Termination Act (“ICCTA”), is
incorrect because that law preempts regulations of “transportation” by “rail carriers.”
New York & Atlantic Ry. Co. v. Surface Transp. Bd. (2d. Cir. 2011) 635 F.3d 66, 72.
Levin is not a federally-certified “rail carrier,” and the ordinance does not regulate rail
“transportation” at all. In fact, the proposed ordinance expressly states that it is not
intended to, and shall not be interpreted to, regulate the transportation of coal or
petroleum coke. Moreover, a local ordinance does not “regulate” those activities for the
purposes of ICCTA preemption unless it is “unreasonably burdensome to rail
transportation.” Friends of the Eel River v. North Coast Railroad Authority (2017) 3 Cal.
5th 677, 720. The Ordinance is not unreasonably burdensome on rail transportation:
courts have upheld other similar local zoning ordinances enacted to protect public
health and safety against similar ICCTA preemption challenges. See, e.g., Florida East
Coast Railway v. City of West Palm Beach (11th Cir. 2001) 266 F.3d 1324, 1330-31.

The Farella letter’s other preemption arguments concerning the Hazardous Materials
Transportation Act and the Shipping Act of 1984 are also without merit. The Hazardous
Materials Transportation Act only applies to federally-designated “hazardous” materials,
which do not include coal or petroleum coke. The Shipping Act of 1984 bars
unreasonable “discrimination” by marine terminal operators; it does not preempt local
health and safety regulations like the Ordinance.

Finally, the Farella letter claims the ordinance cannot be adopted without environmental
analysis under the California Environmental Quality Act (“CEQA”) because a zoning
ordinance is a CEQA “project” that may have significant environmental impacts. Three
months ago, however, the California Supreme Court unanimously rejected the
suggestion that all zoning ordinances are categorically CEQA “projects” that require
environmental review. See Union of Med. Marijuana Patients, Inc. v. City of San Diego
(2019) 7 Cal.5th 1171. Moreover, here, the Ordinance does not meet CEQA’s “project”
definition because any indirect effects on the environment are speculative and not
reasonably foreseeable. For example, it is entirely speculative whether coal shippers
will use more distant terminals or whether Japanese industry will switch to a different
fuel. While LRTC has speculated that such environmental impacts could possibly occur,
the City lacks any evidence that the asserted impacts are reasonably foreseeable.

Even if the ordinance were a “project,” it is categorically exempt from CEQA because
phasing out coal and petroleum coke will improve air quality in the City. Thus, the
ordinance is exempt as an activity intended to protect natural resources and the
environment. CEQA Guidelines §§ 15307, 15308; see Save the Plastic Bag Coal. v.
Cnty. of Marin (2013) 218 Cal.App.4th 209, 228. For the same reasons, the Ordinance



February 4, 2020                          Page 9 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 44 of 62




falls within the “common-sense exemption” because there is no possibility that the
Ordinance “may have a significant effect on the environment.” CEQA Guidelines
§ 15061(b)(3). In sum, there is no basis for concluding that the City must perform CEQA
review before adopting the Ordinance.

Additional comment letters were received on October 22, 2019 and November 22, 2019
(see Attachments 6-10).

PLANNING COMMISSION RECOMMENDATION

On July 18, 2019, the Planning Commission held a public hearing to consider the
adoption of the proposed ordinance.

During the public comment period, several speakers raised concerns over the loss on
union jobs at the Levin Richmond Terminal should the Ordinance be adopted. Several
speakers also recommended the City wait until AB 617 air monitoring was completed.
The Bay Area Air Quality Management District (BAAQMD) provided the following
update regarding the status of AB 617 air monitoring.

        We have begun initial AB617 air monitoring in Richmond to identify hot
        spots of air pollution using car-based monitoring and two sensor network
        projects. The car-based monitoring is measuring particulate matter
        concentrations at a block-by-block level, including near rail operations.
        The information from the car-based monitoring study will be ready for
        public review by the end of December. The hot spots identified in the
        initial monitoring will require further investigation, which will be finalized
        based on guidance from AB 617 Richmond Steering Committee as part of
        their broader and ongoing process to prioritize monitoring projects.

        The Steering Committee is identifying specific goals for further monitoring
        and technical analyses. We anticipate that the Steering Committee will
        identify coal shipment operations as one focus area, but we are still
        working out the details with them. The Steering Committee is scheduled to
        complete their prioritization work by the end of 2019. If coal shipment
        operations are identified by the Steering Committee, the Air District would
        start the detailed monitoring of coal operations as soon as possible. A
        year of monitoring is preferred, since air pollution concentrations can vary
        significantly over the year due to weather conditions.

        Richmond officials should be aware that while we expect the monitoring to
        provide useful data for their decision-making, it may not be conclusive. For
        example, the initial car-based monitoring may identify higher than normal
        pollution near rail operations, but it won't be able to differentiate between
        coal dust, diesel exhaust, or other nearby sources. Even the detailed
        monitoring may not be conclusive regarding the health impacts of what is




February 4, 2020                           Page 10 of 12
           Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 45 of 62




         measured, especially if the measured levels are less than current federal
         and state standards for particulate matter.

It should be noted that BAAQMD has previously emphasized that the AB 617 monitoring
efforts are part of a long-term and broader statewide effort to monitor pollution from a
variety of sources and that these efforts do not affect the ability of the City to take action
now. In fact, in a July 15, 2019 letter, the BAAQMD Deputy Air Pollution Control Officer
specifically “applaud[ed] the City’s efforts to improve air quality and health in
Richmond,” without awaiting completion of the AB 617 monitoring. Likewise, BAAQMD
Board Member and Chair of the Contra Costa County Board of Supervisors encouraged
the City to adopt the proposed ordinance at this time.

After taking public testimony and comment, the Planning Commission voted to adopt
Resolution No. 19-29 (see Attachment 11), recommending that the City Council not
adopt the draft ordinance because it could not make all of the required findings,
specifically finding 15.04.814.050.B. The Planning Commission was unable to find that
the proposed ordinance was necessary for public health, safety and welfare, and
expressed its position that additional study is needed to better understand the potential
air quality impacts of operations at existing sites. The air impact studies should occur in
partnership with and be funded by operators, within one year. This would occur prior to
the anticipated BAAQMD’s AB 617 air monitoring and evaluation. In addition, the
Planning Commission desires the preparation of an economic impact analysis to
understand the potential economic impacts to the City of Richmond of phasing out any
existing coal and/or petroleum coke storage and handling land uses.4

As explained above and in materials included with this agenda report, there is ample
evidence that coal and petroleum coke uses emit particulates that harm air quality and
public health. Phasing out these uses will promote public health and welfare in the City.
Staff agrees with BAAQMD that the City “need not delay” the ordinance pending the
conclusion of “long-term” AB 617 efforts. The need to reduce emissions in Richmond is
well known, and the City has the independent authority to adopt the ordinance under its
police power while BAAQMD continues its work under AB 617.

GENERAL PLAN CONSISTENCY

The proposed ordinance is consistent with and supports the goals outlined in the Health
and Wellness Element of the City’s General Plan. For example, the ordinance supports
Goal HW9: Improved Environmental Quality. Under this goal, the City will “[c]ontinue to
support projects that improve the quality of built and natural environments to support a
thriving community and to reduce disparate health and environmental impacts,
especially to low-income and disadvantaged communities. Clean air, water and soil, and

4
 Separate and apart from this action, the Planning Commission requested that staff investigate possible work
without permits that have occurred at LRT overtime. Staff did investigate this issue and issued a Notice of Violation
and Demand to Abate on November 4, 2019 for building code and zoning violations. Staff will continue to work
with LRT to abate these violations.




February 4, 2020                                      Page 11 of 12
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 46 of 62




a healthy eco-system are critical for human development and contribute to reduced
toxic exposure, incidence of disease and environmental degradation.” The proposed
ordinance supports this goal by reducing particulate matter emissions and toxic
exposure, thus promoting clean air and reducing the pollution burdens borne
disproportionately by individuals living and working near certain industrial areas.

ENVIRONMENTAL REVIEW:

The proposed ordinance is exempt from the California Environmental Quality Act
(“CEQA”). First, it is not a Project under CEQA and is therefore exempt pursuant to
CEQA Guidelines section 15378. Second, it is exempt from CEQA pursuant to CEQA
Guidelines sections 15307 (action to protect natural resources), 15308 (action to protect
the environment), and/or 15061(b)(3) (“Common Sense” exemption where there is no
reasonable possibility of a significant effect on the environment).

CONCLUSION:

Staff is recommending that the City Council adopt the proposed ordinance (1) adding
new Article 15.04.615 to the Richmond Municipal Code (“RMC”) prohibiting the storage
and handling of coal and petroleum coke as a land use, (2) making conforming
amendments to the RMC to ensure that it is internally consistent, and (3) establishing a
three year amortization period to phase out any existing uses that would become
nonconforming uses as a result of this ordinance.

Attachments:
      1. Draft Ordinance
          Exhibit A- Draft Coal and Petroleum Coke Regulations
      2. LRTC Letter with Exhibits
      3. FBM Letter
      4. Wolverine Letter
      5. BAAQMD Letter
      6. SMW LLP Letter
      7. Phillips 66 Letter
      8. IACC Letter
      9. Sierra Club
      10. Sierra Club Online Petitions Letter
      11. PC Resolution No. 19-29

cc:     Richmond-Levin Terminal
        Richmond Neighborhood Coordinating Council
        Council of Industries
        Sierra Club




February 4, 2020                         Page 12 of 12
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 47 of 62



                                                                         ATTACHMENT 1

                              ORDINANCE No. _________

A ORDINANCE OF THE CITY COUNCIL OF THE CITY OF RICHMOND AMENDING
THE MUNICIPAL CODE OF THE CITY OF RICHMOND BY ADDING NEW ARTICLE
15.04.615 PROHIBITION OF THE STORAGE AND HANDLING OF COAL AND
PETROLEUM COKE, AND AMENDING SECTION 15.04.104.010 WAREHOUSING,
STORAGE, AND DISTRIBUTION DEFINITION


        WHEREAS, some communities in the City of Richmond are disadvantaged and
disproportionately bear the burdens of health-related impacts caused by sources of
pollution emitted by various industrial uses and other activities. The California
Environmental Protection Agency has identified several census tracts within the City of
Richmond as disadvantaged communities disproportionately burdened by and
vulnerable to multiple sources of pollution; and

       WHEREAS, uncovered coal and petroleum coke piles emit particulate matter
(PM10) and fine particulate matter (PM2.5 or smaller) when exposed to wind. Fugitive
particulate emissions can also occur when coal or petroleum coke is unloaded from
trucks, ships, railroad cars or other containers to storage piles, or when coal or
petroleum coke is transferred from storage piles to trucks, ships, railroad cars or other
containers. Coal contains toxic heavy metals, including mercury, arsenic, and lead; and
petroleum coke contains heavy metals and high levels of sulfur. Exposure to these toxic
heavy metals is linked to cancer and birth defects; and

         WHEREAS, coal is highly combustible, which poses risks to the health and
safety of persons residing, working, or playing nearby, as well as to public safety
personnel who would respond to coal fires. Coal fires at storage piles and shipping
facilities are difficult to control, requiring fire personnel with specialized equipment and
training. Toxic air pollutants released by coal fires would be similar to the toxic
pollutants released by coal-fired power plants, but without treatment by emission control
systems. Emissions from coal fires include fine particulate matter and metals, including
mercury. Persons in close proximity to coal fires could experience both acute and
chronic health impacts; and

       WHEREAS, exposure to fine particulate pollution has been linked to increased
deaths and illnesses due to cardiovascular and respiratory conditions. The World Health
Organization and United States Environmental Protection Agency have linked
particulate pollution, including from coal and petroleum coke, to significant health
problems; and

        WHEREAS, storing, loading, unloading, stockpiling, and/or otherwise handling
coal and/or petroleum coke, temporarily or permanently, in the City of Richmond, is
associated with and/or causes health and safety impacts in humans, including without
limitation due to fugitive coal dust, which the American Lung Association considers to be
a source of particulate matter that is dangerous to breathe, which the World Health
Organization describes (including silica and asbestos) as responsible for most
                                            1 of 6
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 48 of 62



occupational diseases due to airborne particulates, and which results in dangerous
health and safety conditions to the nearby population, as well as to workers and visitors
in and near such facilities; and

       WHEREAS, storing and/or handling coal and/or petroleum coke can negatively
impact the environment, including because coal and petroleum coke dust and leachates
can pollute waterways, often with long-lasting impacts, and impact and contaminate
sensitive habitat within the City; and

       WHEREAS, a 2017 study by the National Bureau of Economic Research has
estimated that, in addition to the social costs of particulate pollution from burning coal,
storage and handling creates PM2.5 pollution that generates additional local health
costs of about $183 per ton of coal stored; and

       WHEREAS, City staff has received complaints from members of the community
regarding fugitive coal dust from existing facilities that store and handle coal; and

       WHEREAS, the City Council has already banned coal from City-owned marine
terminal facilities, but there are currently no local regulations prohibiting coal or
petroleum coke storage and handling at privately-owned facilities; and

       WHEREAS, the City Council finds that the storage and handling of coal and
petroleum coke is not a desired land use; and

       WHEREAS, existing regulations are inadequate to address the health and
environmental problems resulting from coal or petroleum coke storage and handling;
and

        WHEREAS, Article XI, Section 5 of the California Constitution provides that the
City, as a home rule charter city, has the power to make and enforce all ordinances and
regulations with respect to municipal affairs, and Article XI, Section 7, empowers the
City to enact measures that protect and promote the health, safety, and/or welfare of its
citizens; and

       WHEREAS, Article II, Section 1, Paragraph 6 of the Charter of the City of
Richmond states that the City shall have and exercise police powers, make all
necessary police and sanitary regulations, and adopt ordinances and prescribe
penalties for the violation thereof; and

       WHEREAS, on July 18, 2019, the Planning Commission held a duly and properly
noticed public hearing to consider a recommendation to the City Council on the
proposed amendments to Chapter 15.04 of the Richmond Municipal Code, incorporated
herein by reference; and

       WHEREAS, the Planning Commission considered the agenda report, all public
comments, and the proposed amendments to Chapter 15.04 as set forth in Exhibit A of
this Ordinance and the applicable provisions of the Richmond Municipal Code (“the
Record”) and voted to not recommend adoption of such ordinance; and

                                           2 of 6
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 49 of 62



       WHEREAS, on December 3, 2019, the City Council held a duly and properly
noticed public hearing to consider the proposed amendments to Chapter 15.04 of the
Richmond Municipal Code, incorporated herein by reference; and

      WHEREAS, the City Council considered the agenda report, all public comments,
and the proposed amendments and the applicable provisions of the Richmond
Municipal Code (“the Record”); and

       WHEREAS, the City Council finds and determines:

       1)      Pursuant to California Environmental Quality Act (“CEQA”) Guidelines §
15378 and California Public Resources Code § 21065, new Article 15.04.615
Prohibition of the Storage and Handling of Coal and Petroleum Coke, and amending
Section 15.04.104.010 Warehousing, Storage, and Distribution definition are not a
“project” because its adoption is not an activity that has the potential for a direct physical
change or reasonably foreseeable indirect physical change in the environment; and

        2)     Even if the amendments adding new Article 15.04.615 and amended
Section 15.04.104.010 Warehousing, Storage, and Distribution definition qualified as a
“project” subject to CEQA, and pursuant to CEQA Guidelines § 15061(b)(3), there is no
possibility that this project will have a significant impact on the physical environment.
The proposed ordinance amends the Richmond Municipal Code to regulate the future
establishment of coal and petroleum coke storage and handling facilities and does not
directly or indirectly authorize or approve any actual changes in the physical
environment; and

       3)     The facts set forth in the recitals in this Ordinance are true and correct and
incorporated by reference. The recitals constitute findings in this matter and, together
with the agenda report, other written reports, public testimony and other information
contained in the record, are an adequate and appropriate evidentiary basis for the
actions taken in this Ordinance; and

     4)    New Article 15.04.615 and amended Section 15.04.104.010
Warehousing, Storage, and Distribution definition are consistent with the General Plan,
Richmond Municipal Code, and applicable State law; and

       5)    New Article 15.04.615 and amended Section 15.04.104.010 Warehousing,
Storage, and Distribution definition will not be detrimental to the public interest, health,
safety, convenience or welfare.

SECTION I. Municipal Code Amendments.

       NOW THEREFORE BE IT RESOLVED, that the City Council hereby adopts an
ordinance adding Article 15.04.615 and amending Section 15.04.104.010 (Amendments
to Chapter 15.04) of the Richmond Municipal Code prohibiting the storage and handling
of coal and petroleum coke, based on the following findings required per RMC Section
15.04.814.050:

       A. The proposed amendment is consistent with the General Plan.
                                             3 of 6
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 50 of 62




Supporting Statement of Fact: Criteria Satisfied. The proposed ordinance is consistent
with and supports the goals outlined in the Health and Wellness Element of the City’s
General Plan. For example, the ordinance supports Goal HW9: Improved Environmental
Quality. Under this goal, the City shall “[c]ontinue to support projects that improve the
quality of built and natural environments to support a thriving community and to reduce
disparate health and environmental impacts, especially to low-income and
disadvantaged communities. Clean air, water and soil, and a healthy eco-system are
critical for human development and contribute to reduced toxic exposure, incidence of
disease and environmental degradation.” The proposed ordinance supports this goal by
reducing particulate matter emissions and toxic exposure, thus promoting clean air and
reducing the pollution burdens borne disproportionately by individuals living and working
near certain industrial areas.

     B. The proposed amendment is necessary for public health, safety, and
general welfare or will be of benefit to the public.

Supporting Statement of Fact: Criteria Satisfied. Particulate matter, including from coal
and petroleum coke, has long been linked to significant adverse health effects in adults
and children.1 Particles that are PM10 or smaller are of particular concern, because
particles of that size may enter the lungs.2 Numerous governmental and public health
organizations—including the World Health Organization and the U.S. Environmental
Protection Agency—have concluded that coal- and petroleum-coke-related particulate
pollution can cause serious respiratory conditions.3 In studying the health effects of
particulates linked to coal and petroleum coke, the South Coast Air Quality
Management District (“SCAQMD”) staff found a relationship between daily levels of
PM10 and acute respiratory hospital admissions for children. Further, SCAMQD staff
found that “each 10 micrograms per cubic meter increase of PM10 is correlated with a 2-
3% increase in asthma.”4 Particulate pollution from coal and petroleum coke can also
have significant cardiovascular health impacts. The American Heart Association issued
a statement in 2010 concluding that exposure to PM2.5 or smaller over a few weeks
could increase the risks of death from cardiovascular disease. Exposure of longer
duration increases the risk more significantly, and can reduce life expectancies by up to
several years.5 Studies have also found that particulate pollution, including pollution
related to coal, has led to increased mortality rates and high environmental and health
costs. In one study, researchers concluded that a 10% increase in PM2.5 pollution led
to a 1.1% increase in average adult mortality rates and a 6.6% increase in average
infant mortality rates.6 That study estimated, based on those figures, that the
environmental costs of storing one ton of coal was $183—more than four times the
average price a power plant paid for coal at the time of the study. Coal and petroleum
1
  Joel Schwartz, et al., Abstract: Health effects of outdoor air pollution (1996).
2
  EPA, Health Effects of Petroleum Coke.
3
  Tim Driscoll et al., World Health Organization, Occupational airborne particulates (2004); U.S.
EPA, Health and Environmental Effects of Particulate Matter.
4
  SCAQMD, Staff Report for Proposed Amended Rule 1158 – Storage, Handling and Transport
of Coke, Coal and Sulfur (1999).
5
  Robert Brook, et al., Particulate Matter Air Pollution and Cardiovascular Disease: An Update to
the Scientific Statement from the American Heart Association (2010).
6
  Akshaya Jha & Nicholas Muller.
                                              4 of 6
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 51 of 62



coke exports through the City of Richmond have dramatically increased in the past few
years. Most, if not all, of this exports pass through the Levin-Richmond Terminal. The
City has received complaints from residents that live near the Levin-Richmond Terminal
about coal dust collecting on homes and nearby streets. The proposed ordinance is
necessary for public health and safety as it will reduce particulate matter emissions and
toxic exposure from coal and petroleum coke storage, thus promoting clean air and
reducing the pollution burdens borne disproportionately by individuals living and working
near certain industrial areas.

      C. The proposed amendment has been reviewed in compliance with the
requirements of the California Environmental Quality Act.

Supporting Statement of Fact: Criteria Satisfied. The proposed ordinance is exempt
from the California Environmental Quality Act (“CEQA”). First, it is not a Project under
CEQA and is therefore exempt pursuant to CEQA Guidelines section 15378. Second, it
is exempt from CEQA pursuant to CEQA Guidelines sections 15307 (action to protect
natural resources), 15308 (action to protect the environment), and/or 15061(b)(3)
(“Common Sense” exemption where there is no reasonable possibility of a significant
effect on the environment).

       D. For a change to the Zoning Maps, that the subject property is suitable
for the uses permitted in the proposed zone in terms of access, size of parcel,
relationship to similar or related uses, and other relevant considerations, and that
the proposed change of zoning district is not detrimental to the use of adjacent
properties.

Supporting Statement of Fact: Criteria Satisfied. The proposed amendments to not
involve a zoning map change. The Zoning Amendments are only changes to the
Zoning Ordinance text.

      SECTION II. The City Council of the City of Richmond does ordain as
follows: Adds Article 15.04.615 and amends Section 15.04.104.010 of the Richmond
Municipal Code prohibiting the storage and handling of coal and petroleum coke,
attached to this Ordinance as Exhibit A, incorporated herein by reference.

       SECTION III.         Severability.

If any section, subsection, paragraph, sentence, clause or phrase of this Ordinance is
for any reason held by a court of competent jurisdiction to be unconstitutional or invalid,
the remaining portions of this Ordinance shall remain in full force and effect. The City
Council hereby declares that it would have passed each section, subsection, paragraph,
sentence, clause or phrase of this Ordinance irrespective of the unconstitutionality or
invalidity of any section, subsection, paragraph, sentence, clause or phrase.

       SECTION IV. Effective Date.

All applications filed after or pending upon the date of final passage and adoption of this
Ordinance shall be subject to this Ordinance. This Ordinance becomes effective thirty
(30) days after its final passage and adoption.
                                            5 of 6
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 52 of 62




                            ------------------------------------------

First introduced at a regular meeting of the City Council of the City of Richmond held
December 3, 2019 and finally passed and adopted at a regular meeting held
___________________ by the following vote:

AYES:

NOES:

ABSTENTIONS:

ABSENT:

  _____________________________
  CLERK OF THE CITY OF RICHMOND
(SEAL)

Approved:


______________________
Mayor


Approved as to form:


______________________
City Attorney


Attachment: Exhibit A




                                              6 of 6
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 53 of 62
                                                                              Exhibit A

Article 15.04.615 PROHIBITION OF THE STORAGE AND HANDLING OF COAL
AND PETROLEUM COKE

15.04.615.010       Purpose

A.    This Article is intended to protect and promote the health, safety, and welfare of
      the City’s citizens, visitors, and workers by reducing the release of pollutants into
      the environment as a result of coal and petroleum coke storage and handling.
      This Article is also intended to reduce the public health, safety, and welfare
      impacts (including, without limitation, adverse impacts to property values,
      aesthetics, and economic interests) caused by the storage and handling of coal
      and petroleum coke.

B.    This Article bans the establishment and/or expansion of storage and handling of
      coal and/or petroleum coke throughout the City of Richmond, with certain
      exceptions. The Article also phases out existing allowed uses of land involving
      the storage and handling of coal and petroleum coke, by providing a three-year
      amortization period for such existing allowed uses to transition to other lawful
      uses and materials. This amortization period is intended to strike a proper
      balance between protecting the public from the health hazards of coal and
      petroleum coke storage and handling, while also protecting existing jobs and
      providing sufficient time for businesses to transition.

C.    This Article is not intended to, and shall not be interpreted to regulate or applied to
      prohibit the transportation of coal and/or petroleum coke, for example, by train or
      marine vessel, including without limitation through the City of Richmond or to or
      from a coal or petroleum coke storage and handling facility.

15.04.615.020       Definitions

As used in this Article, the following terms have the following meanings:

A.    “Coal” means a solid, brittle, carbonaceous rock classified as anthracite,
      bituminous, subbituminous, or lignite by the American Society for Testing and
      Materials (“ASTM”) Designation D388-77.

B.    “Petroleum Coke” means a solid carbonaceous residue produced from a coker
      after cracking and distillation from petroleum refining operations, including such
      residues produced by petroleum upgraders in addition to petroleum refining.

C.    “Coal or Petroleum Coke Storage and Handling Facility” means an existing or
      proposed site or facility, including all contiguous land, structures, other
      appurtenances, and improvements thereon, or any part thereof, where coal or
      petroleum coke is or may be stored or handled.

D.    “Effective Date” means the date that Ordinance No. ____-__, adding Article
      15.04.615 to the Richmond Municipal Code, took effect.



Version061719                                                                                   DRAFT
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 54 of 62




E.     “Owner or Operator” means any person who has legal title to any coal or
       petroleum coke storage and handling facility; who has charge, care, or control of
       any coal or petroleum coke storage and handling facility; who is in possession of
       any coal or petroleum coke storage and handling facility or any part thereof;
       and/or who is entitled to control or direct the management of any coal or
       petroleum coke storage and handling facility.

F.     “Store or Handle, or Storing or Handling, or Storage or Handling,” means to allow
       or maintain any pile, including without limitation covered and uncovered piles,
       piles located above ground, underground, or within containers, or to load, unload,
       stockpile, or otherwise handle and/or manage, temporarily or permanently, coal
       and/or petroleum coke.

15.04.615.030        Prohibition on storage and/or handling of coal or petroleum
coke

The storage and handling of coal and petroleum coke at a coal or petroleum coke
storage and handling facility is prohibited in all zoning districts.

15.04.615.040        Exemptions

The following non-commercial uses are exempt from the provisions of this Article
15.04.615: residential, educational, scientific, recreational, religious, or cultural uses in
which persons store or handle small amounts of coal or petroleum coke.

15.04.615.050        Amortization Period for Nonconforming Uses

A.     Notwithstanding any provision in this Code to the contrary, this Section shall
       apply to all lawful existing land uses that do not conform with the requirements of
       Section 15.04.615.030 of this Code as of the effective date.

B.     As used in this Section, “nonconforming land use” means any coal or petroleum
       coke storage and handling facility in existence prior to the effective date.

C.     Except as otherwise provided in this Section, all nonconforming land uses shall
       be discontinued within three years after the effective date. The three-year period
       after the effective date shall be referred to as the “amortization period.”

D.     Nonconforming land uses shall not increase the amount of coal or petroleum
       coke stored or handled in a calendar year beyond the average amount of coal or
       petroleum coke stored or handled annually at the coal or petroleum coke storage
       and handling facility in the three years prior to the effective date. Nonconforming
       land uses shall not expand the footprint of coal or petroleum coke storage or
       handling activities at the coal or petroleum coke storage and handling facility.

E.     Within two months of the effective date, the Zoning Administrator shall use
       reasonable efforts to identify and provide notice to all owners or operators of any


Version061719                                                                                   DRAFT
           Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 55 of 62




      coal or petroleum coke storage and handling facility informing them that they
      must do either of the following: (a) discontinue any nonconforming land use
      before the conclusion of the amortization period; or (b) apply for an extension of
      the amortization period pursuant to sub-section F of this Section. Failure to
      receive notice from the Zoning Administrator shall not excuse an owner or
      operator from compliance with the provisions of this Section.

F.    Any affected owner or operator of a nonconforming land use may apply to the
      Planning Commission for an extension of the amortization period on a form
      provided by the Director pursuant to Section 15.04.803.020. The affected owner
      or operator shall pay any applicable fees established pursuant to that Section.
      Applications for an extension of the amortization period shall be submitted no
      later than 12 months prior to the end of the amortization period. The Planning
      Commission shall conduct a duly noticed public hearing to consider the
      application for extension of the amortization period within a reasonable time after
      the application has been deemed complete by the Zoning Administrator.

      1.        “Limited Notice (Type B)” shall be provided pursuant to Section
                15.04.803.070 of this Code not less than 24 calendar days prior to the
                date of the hearing.

      2.        In deciding whether to extend the amortization period, the Planning
                Commission shall consider all documentary and oral evidence and
                testimony submitted prior to the conclusion of the hearing. As part of the
                application, an amortization analysis shall be prepared, at the applicant’s
                expense, by an expert retained by the City, prior to Planning Commission
                consideration.

      3.        The Planning Commission shall grant an extension of the amortization
                period if it finds, based on substantial evidence, that such extension is
                necessary to prevent an unconstitutional taking of property without
                compensation or to avoid a violation of state or federal law. Any extension
                so granted shall be the minimum necessary to prevent such impairment or
                violation. In no event shall the Planning Commission grant any extension if
                it finds that continuing the nonconforming land use would constitute a
                public nuisance under Civil Code sections 3479 and 3480.

      4.        The Planning Commission’s decision shall be based upon the following
                factors, where applicable:
                a.     The cost to the applicant of acquiring the affected property and the
                       applicant’s reasonable investment-backed expectations at the time
                       the property was acquired;
                b.     The present actual or depreciated value of the affected property
                       and improvements with and without the nonconforming land use;
                c.     The total length of time the nonconforming land use has existed
                       and the remaining useful life of the nonconforming land use;


Version061719                                                                                 DRAFT
            Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 56 of 62




                d.    The applicant’s investments in the nonconforming land use and
                      whether and to what extent the applicant will have recouped those
                      investments before the conclusion of the amortization period;
                e.    The salvage value of any improvements that may be used for
                      purposes other than the nonconforming land use;
                f.    The remaining value and allowed uses of the property after
                      discontinuing the nonconforming land use;
                g.    Whether the nonconforming land use interferes with the use and
                      enjoyment of land of nearby property owners or residents, or
                      interferes with or threatens the public health, safety, and welfare of
                      the community;
                h.    The extent to which the nonconforming land use on the property is
                      incompatible with surrounding uses and properties; and
                i.    Any other factor the Planning Commission reasonably determines
                      is related to determining whether the investment in the
                      nonconforming land use has been recovered.

       5.       The owner or operator requesting the extension shall have the burden of
                demonstrating that it is entitled to an extension under sub-section F
                above. The Planning Commission’s determination under this sub-section
                may be appealed to the City Council in the same manner as prescribed in
                Section 15.04.803.140 of this Code.

K.     Nothing in this Section is intended to affect or restrict the City’s authority to
       immediately terminate, discontinue, or abate any land uses found to be a
       nuisance, or that are otherwise operating unlawfully, including a nonconforming
       land use. This Article does not create or confer any vested rights.

15.04.615.060         Violations; Declaration of a Nuisance; Abatement

Any land use that fails to comply with or violates any provision of this Article is hereby
declared to be an unlawful nuisance. Any land use declared to be a nuisance pursuant
to this Section may be subject to the abatement procedures established in Section
15.04.815.040 and Chapter 9.22 of this Code.

15.04.615.070         Exceptions; Procedures

A.     The provisions of this Article shall not be applicable to the extent, but only to the
       extent, that they would violate the constitution or laws of the United States or of
       the State of California.

B.     In the event a property owner contends that the application of this Article effects
       an unconstitutional taking of property without compensation, the property owner
       may request, and the Planning Commission shall grant, an exception to
       application of any provision of the Article if the Planning Commission finds, based
       on substantial evidence, that both (1) the application of any aspect of the Article
       would constitute an unconstitutional taking of property, and (2) the exception will


Version061719                                                                                  DRAFT
         Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 57 of 62




       allow continued land uses only to the minimum extent necessary to avoid such a
       taking; provided, however, that in the case of nonconforming uses, the
       procedures set forth in Section 15.04.615.050.F shall govern. The property
       owner shall have the burden of demonstrating that it is entitled to an exception
       under this sub-section. The Planning Commission’s determination under this
       sub-section may be appealed to the City Council in the same manner as
       prescribed in Section 15.04.803.140 of this Code.

15.04.615.080        Non-applicability to Transportation of Coal and/or Petroleum
Coke

Notwithstanding anything to the contrary contained in this Article, this Article is not
intended to and shall not be interpreted to regulate the transportation of coal and/or
petroleum coke, for example, by train or marine vessel, including without limitation
through the City of Richmond or to or from a coal or petroleum coke storage and
handling facility.

15.04.615.090        Conflicting Provisions

Where a conflict exists between the requirements in this Article and applicable
requirements contained in other provisions of this Code, the applicable requirements of
this Article shall prevail.

Conforming Amendments to Richmond Municipal Code

Section 15.04.104.010 of the Richmond Municipal Code is hereby amended, in
pertinent part, as follows (added text shown in underline):

Chemical, Mineral, and Explosives Storage. Storage and handling of hazardous
materials including but not limited to: bottled gas, chemicals, minerals and ores,
petroleum or petroleum-based fuels, fireworks, and explosives. Notwithstanding the
foregoing sentence, the storage and handling of coal and petroleum coke is prohibited
in accordance with Article 15.04.615 to the Richmond Municipal Code, except as
expressly provided therein.




Version061719                                                                             DRAFT
Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 58 of 62
        Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 59 of 62



                                RESOLUTION NO. 19-29

A RESOLUTION OF THE PLANNING COMMISSION OF THE CITY OF RICHMOND
RECOMMENDING THAT THE CITY COUNCIL OF THE CITY OF RICHMOND DOES
NOT ADOPT ARTICLE 15.04.615 PROHIBITION OF THE STORAGE AND
HANDLING OF COAL AND PETROLEUM COKE, AND DOES NOT APPROVE
AMENDING SECTION 15.04.104.010 WAREHOUSING, STORAGE, AND
DISTRIBUTION DEFINITION OF THE RICHMOND MUNICIPAL CODE


        WHEREAS, some communities in the City of Richmond are disadvantaged and
disproportionately bear the burdens of health-related impacts caused by sources of
pollution emitted by various industrial uses and other activities. The California
Environmental Protection Agency has identified several census tracts within the City of
Richmond as disadvantaged communities disproportionately burdened by and
vulnerable to multiple sources of pollution; and

       WHEREAS, uncovered coal and petroleum coke piles emit particulate matter
(PM10) and fine particulate matter (PM2.5 or smaller) when exposed to wind. Fugitive
particulate emissions can also occur when coal or petroleum coke is unloaded from
trucks, ships, railroad cars or other containers to storage piles, or when coal or
petroleum coke is transferred from storage piles to trucks, ships, railroad cars or other
containers. Coal contains toxic heavy metals, including mercury, arsenic, and lead; and
petroleum coke contains heavy metals and high levels of sulfur. Exposure to these toxic
heavy metals is linked to cancer and birth defects; and

         WHEREAS, coal is highly combustible, which poses risks to the health and
safety of persons residing, working, or playing nearby, as well as to public safety
personnel who would respond to coal fires. Coal fires at storage piles and shipping
facilities are difficult to control, requiring fire personnel with specialized equipment and
training. Toxic air pollutants released by coal fires would be similar to the toxic
pollutants released by coal-fired power plants, but without treatment by emission control
systems. Emissions from coal fires include fine particulate matter and metals, including
mercury. Persons in close proximity to coal fires could experience both acute and
chronic health impacts; and

       WHEREAS, exposure to fine particulate pollution has been linked to increased
deaths and illnesses due to cardiovascular and respiratory conditions. The World Health
Organization and United States Environmental Protection Agency have linked
particulate pollution, including from coal and petroleum coke, to significant health
problems; and

        WHEREAS, storing, loading, unloading, stockpiling, and/or otherwise handling
coal and/or petroleum coke, temporarily or permanently, in the City of Richmond, is
associated with health and safety impacts in humans, including without limitation due to
fugitive coal dust, which the American Lung Association considers to be a source of
particulate matter that is dangerous to breathe, which the World Health Organization
describes (including silica and asbestos) as responsible for most occupational diseases
due to airborne particulates, and which results in dangerous health and safety
                                            1 of 4                           Resolution No. 19-29
                                           -964-
        Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 60 of 62



conditions to the nearby population, as well as to workers and visitors in and near such
facilities; and

       WHEREAS, storing and/or handling coal and/or petroleum coke can negatively
impact the environment, including because coal and petroleum coke dust and leachates
can pollute waterways, often with long-lasting impacts, and impact and contaminate
sensitive habitat within the City; and

       WHEREAS, a 2017 study by the National Bureau of Economic Research has
estimated that, in addition to the social costs of particulate pollution from burning coal,
storage and handling creates PM2.5 pollution that generates additional local health
costs of about $183 per ton of coal stored; and

      WHEREAS, city staff has received complaints from members of the community
regarding fugitive coal dust from existing facilities that store and handle coal; and

       WHEREAS, the Richmond City Council has already banned coal from City-
owned marine terminal facilities, but there are currently no local regulations prohibiting
coal or petroleum coke storage and handling at privately-owned facilities; and

      WHEREAS, notwithstanding the foregoing the Richmond Planning Commission
does not find that the storage and handling of coal and petroleum coke is an
undesirable land use; and

       WHEREAS, Article XI, Section 5 of the California Constitution provides that the
City, as a home rule charter city, has the power to make and enforce all ordinances and
regulations with respect to municipal affairs, and Article XI, Section 7, empowers the
City to enact measures that protect and promote the health, safety, and/or welfare of its
citizens; and

       WHEREAS, Article II, Section 1, Paragraph 6 of the Charter of the City of
Richmond states that the City shall have and exercise police powers, make all
necessary police and sanitary regulations, and adopt ordinances and prescribe
penalties for the violation thereof; and

       WHEREAS, on July 18, 2019, the Planning Commission held a duly and properly
noticed public hearing to consider a recommendation to the City Council on the
proposed amendments to Chapter 15.04 of the Richmond Municipal Code, incorporated
herein by reference; and

       WHEREAS, the Planning Commission has considered the agenda report, all
public comments, and the proposed amendments to Chapter 15.04 as set forth in
Exhibit A of this Resolution and the applicable provisions of the Richmond Municipal
Code ("the Record").

      NOW THEREFORE BE IT RESOLVED, that the Planning Commission hereby
recommends that the City Council not adopt an ordinance adding Article 15.04.615
which would also amend Section 15.04.104.010 (Amendments to Chapter 15.04) of the
Richmond Municipal Code prohibiting the storage and handling of coal and petroleum
                                             2 of 4                           Resolution No. 19-29
                                           -965-
        Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 61 of 62



coke, based on the Planning Commission being unable to make certain findings as
required per RMC Section 15.04.814.050:

      A. The proposed amendment is consistent with the General Plan.

Supporting Statement of Fact: Criteria Satisfied. The proposed ordinance is consistent
with and supports the goals outlined in the Health and Wellness Element of the City's
General Plan. For example, the ordinance supports Goal HW9: Improved Environmental
Quality. Under this goal, the City shall "[c]ontinue to support projects that improve the
quality of built and natural environments to support a thriving community and to reduce
disparate health and environmental impacts, especially to low-income and
disadvantaged communities. Clean air, water and soil, and a healthy eco-system are
critical for human development and contribute to reduced toxic exposure, incidence of
disease and environmental degradation." The proposed ordinance supports this goal by
reducing particulate matter emissions, thus promoting cleaner air and potentially
reducing the pollution burdens borne disproportionately by individuals living and working
near certain industrial areas.

     B. The proposed amendment is necessary for public health, safety, and
general welfare or will be of benefit to the public.

Supporting Statement of Fact: Criteria Not Satisfied. The Planning Commission cannot
find that the proposed ordinance is necessary for public health, safety and welfare, and
expressed its position that additional study is needed to better understand the potential
air quality impacts of operations at existing sites. The air impact studies should occur in
partnership with and funded by operators, within one year. This would occur prior to the
anticipated BAAQMD's AB 617 air monitoring and evaluation. In addition, the Planning
Commission desires the preparation of an economic impact analysis to understand the
potential economic impacts to the City of Richmond of phasing out any existing coal
and/or petroleum coke storage and handling land uses.

      C. The proposed amendment has been reviewed in compliance with the
requirements of the California Environmental Quality Act.

Supporting Statement of Fact: Criteria Satisfied. The proposed ordinance is exempt
from the California Environmental Quality Act ("CEQA"). First, it is not a Project under
CEQA and is therefore exempt pursuant to CEQA Guidelines section 15378. Second, it
is exempt from CEQA pursuant to CEQA Guidelines sections 15307 (action to protect
natural resources), 15308 (action to protect the environment), and/or 15061(b)(3)
("Common Sense" exemption where there is no reasonable possibility of a significant
effect on the environment).

       D. For a change to the Zoning Maps, that the subject property is suitable
for the uses permitted in the proposed zone in terms of access, size of parcel,
relationship to similar or related uses, and other relevant considerations, and that
the proposed change of zoning district is not detrimental to the use of adjacent
properties.


                                           3 of 4                           Resolution No. 19-29
                                          -966-
          Case 3:20-cv-01609-SK Document 1 Filed 03/04/20 Page 62 of 62



Supporting Statement of Fact: Criteria Satisfied. The proposed amendments do not
involve a zoning map change. The Zoning Amendments are only changes to the
Zoning Ordinance text.

       NOW THEREFORE BE IT RESOLVED, that the Planning Commission hereby
recommends to the City Council that it not adopt the proposed ordinance adding Article
15.04.615 and not amend Section 15.04.104.010 of the Richmond Municipal Code,
attached to this Resolution as Exhibit A, which would prohibit the storage and handling
of coal and petroleum coke.



    I HEREBY CERTIFY that the foregoing Resolution was adopted by the Planning
Commission of the City of Richmond at a regular meeting held on July 18, 2019.


Ayes:         Vice-Chair Butt, Commissioners Baer, Loy, Huang, Garcia, Tucker and
              Evans
Noes:         None
Absent:       None
Abstain:      None




Andrew Butt
Planning Commission Vice-Chair


Approved as to Form:



 arnes Atencio
Assistant City Attorney


Attachment: Exhibit A: Draft Article 15.04.615 and amended Section 15.04.104.010




                                         4 of 4                          Resolution No. 19-29
                                        -967-
